1



Exhibit No. 10.1
PURCHASE AND SALE AGREEMENT
Dunvegan & Belloy (Eaglesham & Fairview) Areas, Alberta




THIS AGREEMENT is made August 10, 2015


BETWEEN:


BARNWELL OF CANADA, LIMITED,
a corporation with an office in Calgary, Alberta, (hereinafter "Vendor” as such
term is described in this Agreement)
    
- and -


CANADIAN NATURAL RESOURCES LIMITED,
a corporation with an office in Calgary, Alberta (hereinafter referred to as the
"Purchaser")




WHEREAS Vendor has agreed to sell and convey all legal and beneficial right,
title and interest in and to certain assets in the Dunvegan and Belloy Areas of
Alberta, whether owned, held by Barnwell of Canada, Limited in its personal
capacity, or which it has right, power and authority to convey and transfer to
Purchaser as agent and attorney on behalf of others holding beneficial title in
certain of such assets;


AND WHEREAS Purchaser has agreed to purchase and accept all such legal and
beneficial right, title, estate and interest in and to the such assets owned or
held by Vendor aforesaid on the terms and conditions hereinafter set forth;


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises,
mutual covenants, agreements and warranties hereinafter set forth and contained,
the Parties covenant and agree as follows:


ARTICLE 1    
INTERPRETATION
1.1
Definitions

In this Agreement, including the recitals, this Clause 1.1, and the Schedules,
the following capitalized words and phrases shall have the following meanings:


(a)
"Abandonment and Reclamation Obligations" means all obligations to:

(i)
abandon the Wells and restore and reclaim the surface sites thereof, to
decommission and remove the facilities and equipment comprised in the Tangibles,
and restore and reclaim the surface sites thereof; and




--------------------------------------------------------------------------------

2



(ii)
reclaim and restore the lands to which the surface rights relate (including the
removal of all tailings ponds and the remediation of all associated and affected
sites);

all in accordance with good oil-and-gas-field practices, and in compliance with
the Regulations;
(b)
"AC2 Form" means the Petroleum Registry of Alberta Query Capital and Operating
Costs – AC2(V4) form to be completed for Closing regarding gas cost allowances
calculations;

(c)
"AER" means the Alberta Energy Regulator;

(d)
"AFE" means authority for expenditure, unit budget, mail ballot, cash call, or
any other approval given by the holder of a working interest in the Lands or
Tangibles to conduct an operation, create or incur a financial obligation or
accept a risk;

(e)
"Affiliate" means any company, person, partnership or other legal entity which
controls or is controlled by a Party or which controls or is controlled by a
company, person, partnership, or other legal entity which controls such Party;
“control” meaning the power to direct or cause the direction of the management
and policies of the Party or the other company, person, partnership, or legal
entity, as the case may be, whether directly or indirectly, through one or more
intermediaries or otherwise, and whether by virtue of being the Party's trustee,
owning shares or other equity interests, or holding voting rights, contractual
rights, trust instruments, partnership interests or any other such interests.
For certainty, a partnership which is a Party and which is comprised of
corporations which are Affiliates shall be deemed to be an Affiliate of each
such corporation and its other Affiliates;

(f)
"Agreement" means this document, together with the Schedules attached hereto and
made a part hereof;

(g)
"Arbitration" means arbitration to be undertaken in accordance with Article 9;

(h)
"Assets" means all right, title, and estate in and to the Petroleum and Natural
Gas Rights, the Tangibles and the Miscellaneous Interests, either owned or held
by Barnwell of Canada, Limited for itself in its personal capacity or which
Barnwell of Canada, Limited holds as trustee and is empowered and authorized to
sell as attorney and agent of the beneficial owners, whether such rights, title,
estates and interests are beneficial or legal or both, contingent or fixed,
vested or unvested, and such term means and includes all of the interests
described herein as being transferred and conveyed by Vendor, and set forth as
“Vendor Interests” in Schedules “A”, “C”, “D”, “E” and “F”, but does not mean or
include the Excluded Assets described in Schedule “G”;

(i)
"Business Day" means any day upon which both Parties are open for normal
business in Calgary, Alberta;

(j)
"Closing" means the transfer and conveyance of the Assets from Vendor to
Purchaser and the completion of other matters incidental thereto;




--------------------------------------------------------------------------------

3





(k)
"Closing Date" means the later of:

(i)
September 16, 2015; and

(ii)
three (3) Business Days after the exercise, waiver or expiry by the effluxion of
time of any and all Rights of First Refusal; or

such other time and date as may be agreed to by the Parties;


(l)
"Closing Time" means 2:00 p.m. in Calgary, Alberta, on the Closing Date:

(m)
"Conveyance Documents" means all conveyances, assignments, registerable
transfers, novations, bills of sale, licence transfers, AC2 forms, RMF2 forms,
and other documents or instruments, other than the General Conveyance, which are
reasonably required or desirable to convey, assign and transfer to Purchaser
Vendor's rights, interests and obligations in and to the Assets, and to novate
Purchaser in Vendor's place and stead with respect to all agreements affecting
or relating to the Assets and all of Vendor’s obligations relating thereto;

(n)
"Dollar" and "$" mean a dollar of lawful money of Canada;

(o)
"Effective Date" means 8:00 a.m. Mountain Daylight Time on April 1, 2015;

(p)
"Environment" means the components of the earth and the atmosphere and includes
all layers of the atmosphere, ambient air, the soil, the surface and subsurface
strata of land, groundwater and surface water (including lakes, rivers, streams,
oceans and aquifers), all organic and inorganic matter and living organisms, and
the interacting natural systems which include such components;

(q)
"Environmental Defect" means any Environmental Liabilities that would not be
acceptable to a prudent purchaser of the Assets;

(r)
"Environmental Liabilities" means any and all environmental damage,
contamination, or other adverse environmental conditions pertaining to or caused
by any of the Assets or operations thereon or related thereto or existing
within, upon or under the Lands, any lands upon which the Tangibles are located
or any lands which are used to gain access to any of the foregoing, however and
by whomsoever caused, and whether caused by a breach of the applicable
Regulations or otherwise, which occur or arise in whole or in part prior to, at
or subsequent to Closing, and regardless of whether or not a reclamation
certificate has been issued. Without limiting the generality of the foregoing,
such environmental damage or contamination or other environmental conditions
shall include those arising from or relating to:

(i)
surface, underground, air, ground water, surface water or marine environment
contamination;

(ii)
Abandonment and Reclamation Obligations;




--------------------------------------------------------------------------------

4



(iii)
the breach of the applicable Regulations in effect at any time;

(iv)
the removal of or failure to remove foundations, structures or equipment;

(v)
the release, spill, escape or emission of toxic, hazardous or oilfield waste
substances; and

(vi)
damages and losses suffered by Third Parties as a result of any of the
occurrences in Paragraphs (i) through (v) of this Subclause 1.1(r);

(s)
"Escrow Agent" means the Person designated by the Parties as escrow agent to
receive, manager, and administer the Section 116 Withholding Amount pursuant to
the Section 116 Escrow Agreement;

(t)
"Excluded Assets" means the assets set forth on Schedule “G” hereto under the
heading “Excluded Assets”;

(u)
"Facilities" means the facilities described in Schedule "E", excluding any
facilities comprised in the Excluded Assets;

(v)
"GST" means the goods and services tax exigible under and administered pursuant
to the Excise Tax Act (Canada);

(w)
"Lands" means the lands described in Schedule "A" and includes the Petroleum
Substances within, upon or under such lands insofar as the Petroleum Substances
are granted by the Leases;

(x)
"Leases" means collectively the leases, reservations, permits, licenses or other
documents of title described in Schedule "A" which grant rights to explore for,
drill for, win, take or remove the Petroleum Substances, or any replacement or
renewals thereof, leases derived therefrom, or subsequent leases or other
documents of title;

(y)
"Licence Transfers" means, in relation to the Assets, the transfers of any
permits, approvals, licenses and authorizations granted by any applicable
governmental body;

(z)
"Losses" means all actions, causes of action, losses, costs, claims, damages,
penalties, assessments, charges, expenses and other liabilities whatsoever
suffered, sustained, paid or incurred and includes reasonable legal fees on a
solicitor-and-client basis and other professional fees and disbursements on a
full-indemnity basis; but notwithstanding the foregoing shall not include any
liability for indirect or consequential damages including business loss, loss of
profit, economic loss, punitive damages or income tax liabilities;

(aa)
"Miscellaneous Interests" means all property, assets and rights (other than the
Petroleum and Natural Gas Rights and the Tangibles) pertaining to, but only to
the extent to which they pertain to, the Petroleum and Natural Gas Rights, the
Tangibles or any lands with which the Lands have been pooled or unitized,
including Vendor's entire undivided interest in:




--------------------------------------------------------------------------------

5



(i)
all contracts, agreements and documents relating directly to the Petroleum and
Natural Gas Rights and the Tangibles and any rights in relation thereto;

(ii)
all subsisting rights to enter upon, use and occupy the surface of any of the
Lands or any lands upon which the Tangibles are located or lands which are used
to gain access to any of the foregoing;

(iii)
all subsisting rights to carry out operations relating to the Lands or the
Tangibles including all easements and well, pipeline, facility and other
permits, licences and authorizations;

(iv)
all geological, engineering and other reports prepared for the joint account,
i.e., prepared for all working interest owners, but not any other reports or
interpretations or any other geophysical or geological data;

(v)
the Wells, including the wellbores of, and casings in, such Wells, but
specifically excluding any wells comprised in the Excluded Assets;

(vi)
the Production Sales Contracts; and

(vii)
the Unit Interest;

(bb)
"Party" means any individual, partnership or corporation which is bound by this
Agreement as Purchaser or Vendor;

(cc)
"Permitted Encumbrances" means:

(i)
easements, rights-of-way, servitudes and other similar rights in land including
rights-of-way and servitudes for highways and other roads, railways, sewers,
drains, gas and oil pipelines, gas and water mains , electric light, power,
telephone, telegraph or cable television conduits, poles, towers, wires and
cables;

(ii)
the right reserved to or vested in any government or other public authority by
the terms of any statutory provision, to terminate any Leases or to require
annual or other periodic payments as a condition of the continuance thereof;

(iii)
liens imposed by statute securing the payment of taxes or assessments which are
not due or the validity of which Vendor is contesting in good faith;

(iv)
taxes on Petroleum Substances (excluding income taxes and GST) or the revenue
therefrom and requirements imposed by statutes or governmental boards, tribunals
or authorities concerning rates of production from operations on any of the
Lands or otherwise affecting recoverability of Petroleum Substances from the
Lands and which are generally applicable to the oil and gas industry in the
jurisdiction in which the Assets are located;

(v)
the terms and conditions of all Leases or any operating agreements relating to
the Assets (including Production Sales Contracts and pooling and




--------------------------------------------------------------------------------

6



unitization agreements), provided that any burdens, encumbrances, adverse claims
and reductions, conversions and alterations of interests are described in
Schedule “A”;
(vi)
rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of any governmental authority;

(vii)
undetermined or inchoate liens (including processors', operators' and similar
liens) incurred or created as security in favour of the person conducting the
operation of any of the Assets, and arising in the ordinary course of business,
for Vendor's proportionate share of the costs and expenses of such operations in
respect of such costs which are not due or delinquent at the relevant time;

(viii)
mechanics', builders' or materialman's liens in respect of services rendered or
goods supplied, but only insofar as such liens relate to goods or services for
which payment is not due or the validity of which is being diligently contested
by or on behalf of Vendor;

(ix)
the reservations, limitations, provisos and conditions in any original grants
from the Crown of any of the Lands or interests therein, and statutory
exceptions to title;

(x)
penalties which are described in Schedule "A" and which have arisen under
operating procedures or similar agreements as a consequence of Vendor's
elections at the relevant time to not participate in operations on the Lands to
which the penalty applies;

(xi)
liens or securities incurred, created or granted in the ordinary course of
business to a public utility, municipality or governmental authority in
connection with operations pertaining to the Assets; and

(xii)
all royalty burdens (including lessor's royalties), liens, adverse claims and
encumbrances described in Schedule "A";

(dd)
"Person" means any individual, personal representative, corporation, partnership
or other legal entity capable of entering in to binding legal obligations;

(ee)
"Petroleum and Natural Gas Rights" means the undivided interests described in
Schedule “A” including working interests, royalty interests, participation
interests or any other interests in respect of the Leases and the Lands or lands
with which the Lands are pooled or unitized, whether legal, beneficial or both;

(ff)
"Petroleum Substances" means petroleum, natural gas and all related hydrocarbons
including all liquid hydrocarbons, and all other substances whether liquids,
gases or solids and whether hydrocarbon or not (excepting coal but including
sulphur), produced in association with such petroleum, natural gas or related
hydrocarbons, the rights to which are granted by the Leases;




--------------------------------------------------------------------------------

7



(gg)
"Pipelines" means all pipelines set forth on Schedule "F", excluding any
pipelines forming part of the Excluded Assets;

(hh)
"Prime Rate" means a rate of interest per annum equal to the annual rate of
interest which is announced from time to time by the Royal Bank of Canada in
Calgary, Alberta, as its reference rate used for determining interest rates on
Canadian dollar demand loans to its most credit-worthy customers;

(ii)
"Production Sales Contracts" means those contracts for the sale of Petroleum
Substances produced from the Lands, or lands with which the Lands have been
pooled or unitized, as described in Schedule "I";

(jj)
"Purchase Price" means the amount payable by Purchaser to Vendor pursuant to
Subclause 2.2(a);

(kk)
"Regulations" means all statutes, laws, rules, orders, regulations, ordinances
and other like instruments made from time to time by governments, governmental
boards or agencies having jurisdiction over the Assets, the Parties or this
Transaction;

(ll)
“Representatives” means, in respect of a Party:

(i)
such Party’s Affiliates; and

(ii)
the respective directors, officers, agents, employees, and consultants or
advisors of such Party and its Affiliates;

(mm)
"Right of First Refusal" means a right of first refusal, pre-emptive right of
purchase or similar right whereby any Person has the right to acquire or
purchase all or a portion of the Assets as a consequence of this Agreement or
the Transaction herein contemplated;

(nn)
"RMF2" means the Alberta Energy Reassignment of Volume Setup/Change Form with
all required attachments, to be submitted to Alberta Energy;

(oo)
"Security Interests" means any assignment, security, mortgage, charge, pledge,
negative pledge, lien or other security interest whatever or however created or
arising, whether absolute or contingent, fixed or floating, perfected or not,
which encumbers all or any part or portion of Vendor's title in and to the
Assets or any proceeds to be received hereunder, or that of its Affiliates or
predecessors in title;

(pp)
"Section 116 Escrow Agreement" means the escrow agreement provided for in Clause
2.6, agreed to by the Parties as to both form and substance;

(qq)
"Take or Pay Obligations" means Vendor's outstanding obligations arising in
connection with payments made to Vendor or to its predecessors in interest under
or in respect of gas purchase contracts or other contracts for the sale of
Petroleum Substances, which payments were made in lieu of or in consequence of
the buyers under such contracts not taking delivery of Petroleum Substances, or
in consideration of future deliveries of Petroleum Substances, and which
obligations




--------------------------------------------------------------------------------

8



include obligations to deliver Petroleum Substances after the Closing Date or to
repay such payments after the Closing Date;
(rr)
"Tangibles" means:

(i)
all tangible depreciable property and assets located in, on or about the Lands,
or lands with which the Lands have been pooled or unitized, or which are
appurtenant thereto and which are used in connection with production, gathering,
processing, injection, removal, transmission or treatment of Petroleum
Substances, or operations thereon or are relative thereto or are appurtenant to
or are used in connection with the Wells, the Facilities, the Pipelines and the
Unit, but excluding equipment beyond the point of entry into a gathering system,
plant or other facility, and excluding all tangible depreciable property and
assets comprising the Excluded Assets;

(ii)
the Facilities; and

(iii)
the Pipelines;

(ss)
"Title Defect" means an actual or potential defect, deficiency, discrepancy or
adverse claim in or affecting Vendor's title or its interests in and to any of
the Assets, which is made apparent from Purchaser's inability, following a
reasonable title review process, to confirm Vendor's title to the Assets or to
confirm the extent to which Vendor's interest in the Assets may be subject to
encumbrances, as Vendor's title and interests are disclosed herein or described
in Schedule "A"; and which is or would be sufficiently material and adverse to
the enforcement or defence of title and interests, or the confirmation of
encumbrances, that it would not be acceptable to a knowledgeable and prudent
purchaser buying similar oil and gas properties, acting reasonably, and includes
Vendor not being the beneficial owner of the interest attributed to it in
Schedule "A" or holding a lesser beneficial interest than the interest
attributed to it, Vendor's interest as described in Schedule "A" being subject
to a royalty, net carried interest or other encumbrance not being disclosed or
being misdescribed in Schedule "A" (other than a Permitted Encumbrance) or
Vendor's interest as described in Schedule "A" being subject to a production
penalty or conversion that either has not been disclosed or has been
misdescribed therein;

(tt)
"Transaction" means Vendor’s sale of the Assets to Purchaser, Purchaser’s
purchase of the Assets from, and all other transactions and activities
contemplated by this Agreement with respect thereto;

(uu)
"Unit" means the scheme or schemes of unitization for the production of
Petroleum Substances to which the Petroleum and Natural Gas Rights are subject,
set forth in Schedule "C";

(vv)
"Unit Agreement" means the agreement or agreements pursuant to which the Unit
was formed, as amended;

(ww)
"Unit Facilities" means the facilities owned or operated by the Unit and defined
as “Unit Facilities” pursuant to the terms of the Unit Operating Agreement;




--------------------------------------------------------------------------------

9



(xx)
"Unit Interest" means Vendor's entire interest in and to the Unit, including
Vendor’s interests attributable to the Petroleum and Natural Gas Rights therein;

(yy)
"Unit Operating Agreement" means the Unit Operating Agreement referred to in the
Unit Agreement, as amended;

(zz)
"Unit Wells" mean the producing, shut‑in, suspended, abandoned, water-source or
injection wells comprised in the Unit;

(aaa)
"Vendor" means both Barnwell of Canada, Limited in its personal capacity as
vendor of those Assets owned and held by it for and by itself, and Barnwell of
Canada, Limited in its capacity as agent and attorney authorized and empowered
to convey and transfer to Purchaser those Assets it holds in trust on behalf of
other Persons; and

(bbb)
"Wells" mean the producing, shut‑in, suspended, water-source or injection wells
described in Schedule “D”, and shall include all Unit Wells.

1.2
Schedules

The following schedules (the "Schedules") are attached to, form part of, and are
incorporated into this Agreement:


(a)
Schedule "A": Petroleum and Natural Gas Rights (Leases, Lands, Vendor’s
Interest, Encumbrances);

(b)
Schedule "B": Rights of First Refusal;

(c)
Schedule "C": Unit;

(d)
Schedule “D”: Wells;

(e)
Schedule "E": Facilities;

(f)
Schedule "F": Pipelines;

(g)
Schedule "G": Excluded Assets

(h)
Schedule “H”: AFEs;

(i)
Schedule "I": Production Sales Contracts;

(j)
Schedule "J": the form of the general conveyance; and

(k)
Schedule “K”: the form of the certificate to be provided pursuant to Article 10.

1.3
References

The references "hereunder", "herein" and "hereof" refer to the provisions of
this Agreement, and references to Articles, Clauses, Subclauses, Paragraphs or
Subparagraphs herein refer to Articles, Clauses,



--------------------------------------------------------------------------------

10



Subclauses, Paragraphs or Subparagraphs of this Agreement. Any reference to time
shall refer to Mountain Standard Time or Mountain Daylight Savings Time during
the respective intervals in which each is in force.


1.4
Headings

The headings of the Articles, Clauses, Schedules and any other headings,
captions or indices herein are inserted for convenience of reference only and
shall not be used in any way in construing or interpreting any provision hereof.


1.5
Included Words

In this Agreement words importing the singular include the plural and vice
versa, words importing one gender include other genders, words importing
individuals also include firms and corporations and vice versa, as the context
may require; and "including", "includes" and like terms mean "including without
limitation" and "includes without limitation".


1.6
Knowledge and Awareness

Where in the Agreement a representation and warranty is made on the basis of
Vendor's knowledge, such knowledge or awareness consists of the actual knowledge
or awareness of Vendor's current officers and employees whether acting for the
Vendor in its personal capacity or in its capacity as agent and attorney for the
transfer and conveyance of the Assets, after having made reasonable inquiries
and review of Vendor’s files or records, and does not include knowledge or
awareness of any other Person.


1.7
Interpretation if Closing does not Occur

If Closing does not occur, each provision of this Agreement which presumes that
Purchaser has acquired the Assets hereunder shall be construed as having been
contingent upon Closing having occurred.


1.8
Invalidity of Provisions

If any of the provisions of this Agreement should be determined to be invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions herein shall not in any way be
affected or impaired thereby provided there is no material and adverse effect to
the bargain made between the Parties pursuant to this Transaction.





--------------------------------------------------------------------------------

11



1.9
Conflicts

If there is a conflict or inconsistency between the provisions of this Agreement
and those of a Schedule, the provisions of this Agreement shall prevail.
1.10
Regulations

Any reference to a statute shall include and shall be deemed to be a reference
to such statute and to the regulations made pursuant thereto, and all amendments
made thereto and in force at the date hereof.
1.11
Negotiated Transaction

The Parties have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as having been jointly drafted by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.




ARTICLE 2    
PURCHASE AND SALE


2.1
Purchase and Sale Agreement

Subject to the terms and conditions set forth herein, and for the consideration
provided herein, Purchaser agrees to purchase the Assets from Vendor, and Vendor
agrees to sell the Assets to Purchaser.


2.2
Purchase Price

(a)
The Purchase Price for the Assets is Twenty-Nine Million Six Hundred Thousand
Dollars ($29,600,000.00), subject to the apportionments and adjustments provided
for in Article 4 and such other reductions as may be made pursuant to Articles 7
and 8.

(b)
At Closing, in addition to the Purchase Price referred to in Subclause 2.2(a)
above, Purchaser shall also remit to Vendor the five percent (5%) GST applicable
to that portion of the Purchase Price allocated to the Miscellaneous Interests
and Tangibles, being Two Hundred and Ninety-Six Thousand Dollars ($296,000.00).
Barnwell shall remit to the appropriate governmental agency on a timely basis
all applicable GST. The GST registration number of Barnwell is 100401702 RT1001.



2.3
Allocation of Purchase Price

(a)
Vendor and Purchaser hereby allocate the Purchase Price among the Assets as
follows:

(i)    to Petroleum and Natural Gas Rights         $23,680,000.00
(ii)    to Tangibles                    $ 5,919,999.00
(iii)    to Miscellaneous Interests         $ 1.00
Total      $ 29,600,000.00



--------------------------------------------------------------------------------

12





2.4
Payment of Purchase Price

(a)
Subject to the withholding of the Section 116 Withholding Amount pursuant to
Clause 2.6 which Purchaser shall pay to the Escrow Agent pursuant to Subclause
2.6(b)(ii), at Closing Purchaser shall pay to Vendor, by single bank draft or
wire transfer, the Purchase Price owed to Vendor, as adjusted pursuant to this
Agreement, and any GST thereon, together with any interest payable pursuant to
Clause 2.5.

(b)
Should any portion of the funds paid by Purchaser to Vendor under Subclause
2.4(a), including any interest in lieu set forth in Clause 2.5 below, be payable
by Vendor to any Person under any trust, agency or power of attorney arrangement
with such Person, upon receipt of funds from Purchaser pursuant to Subclause
2.4(a), Vendor shall promptly pay such Person its correct proportionate sum,
subject to any withholding of the Section 116 Withholding Amount pursuant to
Clause 2.6. This obligation shall be the sole responsibility of Vendor and shall
survive Closing, and Vendor shall be liable for, and shall save, indemnify and
hold harmless Purchaser from any Losses of any kind resulting from Vendor’s
failure to fully perform such obligation.

2.5        Interest in Lieu


At Closing, Purchaser shall pay to Vendor an amount equal to the interest which
would have accrued on the Purchase Price from and including the Effective Date
to and including the day prior to the Closing Date, calculated daily at the
Prime Rate from time to time during such period and not compounded.


2.6        Compliance Certificates and Withholding Tax


(a)
Each Party hereby authorizes the other Party to take any actions necessary to
ensure full compliance with section 116 and all other provisions of the Income
Tax Act (Canada) to the extent such compliance is made necessary by this
Transaction, and shall provide to the other Party all reasonable assistance in
respect thereof. Specifically, Purchaser shall authorize and provide all
necessary assistance to Vendor to enable Vendor to obtain, any and all correct
and accurate certificates of compliance which may be required pursuant to
subsection 116(4) of the Income Tax Act (Canada) (“Compliance Certificates”).



(b)
Vendor and Purchaser acknowledge that pursuant to section 116 of the Income Tax
Act (Canada) Purchaser is required to, and is authorized by Vendor to, withhold
at Closing one half (1/2) of the Purchase Price net of apportionments and
adjustments provided for in Article 3 (the "Section 116 Withholding Amount").
Vendor and Purchaser shall sign and deliver at Closing the Section 116 Escrow
Agreement, which shall instruct the Escrow Agent with respect to the holding,
remitting and releasing of the Section 116 Withholding Amount.



(c)
At Closing, Purchaser shall deliver to the Escrow Agent the Section 116
Withholding Amount to be held, released or remitted, as the case may be.




--------------------------------------------------------------------------------

13



(d)
Vendor acknowledges that it may be required to provide notice to the Canada
Revenue Agency in respect of the sale of the Assets within ten (10) days of the
date of such sale to avoid the imposition of a monetary penalty and, in
addition, may be required to file a Canadian income tax return for the taxation
year that includes the date of the sale of the Assets. Vendor shall fully comply
on a timely basis with any such Canada Revenue Agency obligations, and shall be
liable for and shall save, indemnify and hold Purchaser harmless from any loss,
harm, prejudice or injury of any kind to Purchaser resulting from its failure to
fully comply on a timely basis with such obligations.



(e)
The obligations of the Parties pursuant to this Clause 2.6 shall survive
Closing.



(f)
Vendor’s Canada Revenue Agency assigned tax account number is 100401702RC0001.



ARTICLE 3    
CLOSING
3.1
Place of Closing

Unless the Parties otherwise agree, in writing, Closing shall take place at the
Closing Time at Vendor's offices at Suite 2410, 500 – 4th Avenue SW in Calgary,
Alberta.


3.2
Effective Date of Transfer

Provided that Closing occurs, the transfer and assignment of the Assets from
Vendor to Purchaser shall be effective as of the Effective Date, provided that
possession of the Assets shall not pass to Purchaser until Closing occurs. In
accordance with Clause 5, Vendor shall maintain the Assets on Purchaser's behalf
between the Effective Date and the Closing.


3.3
Closing and Post-Closing Deliveries

(a)
At Closing, Barnwell shall execute, where applicable, and deliver to Purchaser:

(i)
a general conveyance, in the form attached as Schedule "J";

(ii)
all Conveyance Documents, including all RMF2s and AC2s, provided that such
documents shall not require Vendor to assume or incur any obligation or to
provide any representation or warranty beyond that contained in this Agreement;

(iii)
copies of all consents to disposition and applicable waivers of Rights of First
Refusal obtained by Vendor with respect to this Transaction, other than
customary post-closing consents;

(iv)
the certificate required by Subclauses 10.2(a) and (d) substantially in the form
attached as Schedule “L”;




--------------------------------------------------------------------------------

14



(v)
"no interest" letters, and discharges of any Security Interests from the holder
thereof;

(vi)
receipt for payment of the amounts hereunder payable to Vendor by Purchaser at
Closing;

(vii)
the Section 116 Escrow Agreement; and

(viii)
such other documents as may be specifically required hereunder or as Purchaser
may reasonably request by reasonable notice to Vendor, including reasonable
evidence of Vendor’s capacity and authority to convey and transfer all of the
Assets to the Purchaser.

(b)
At Closing, Purchaser shall execute, where applicable, and deliver to Vendor:

(i)
the Purchase Price in accordance with Clause 2.2, subject to any adjustments
provided for in this Agreement, the Section 116 Withholding Amount provided for
in Clause 2.6, applicable GST, and the amount in interest in lieu in accordance
with Clause 2.5;

(ii)
a general conveyance in the form attached as Schedule “J”;

(iii)
the certificate required by Subclause 10.3(d) substantially in the form attached
as Schedule “K”;

(iv)
the Section 116 Escrow Agreement; and

(v)
such other documents as may be specifically required hereunder.

(c)
Five (5) Business Days before the Closing Date Vendor shall prepare and deliver
drafts of the Conveyance Documents to Purchaser for Purchaser's review and
approval.

(d)
Within fifteen (15) Business Days of the Closing Date, originals, or where
originals are not available, copies of Vendor's records, files, reports and data
pertaining to the Assets, insofar as such delivery is permitted and required
hereunder, unless and to the extent to which Purchaser agrees to allow Vendor to
deliver such records, files, reports and data at a later date.

3.4
Costs of Registration

Purchaser shall bear all costs incurred in registering all registrable
Conveyance Documents and all costs of preparing and registering any further
assurances documents required to convey the Assets to it. Purchaser shall
register all such conveyances promptly after Closing.





--------------------------------------------------------------------------------

15



ARTICLE 4    
APPORTIONMENTS
4.1
Apportionments

(a)
Except as provided below in this Clause 4.1, the net amount of all benefits and
obligations of every kind and nature relating to the operation of the Assets and
accruing, payable or paid and received or receivable in respect of the Assets
including mineral and surface lease rentals, property taxes, maintenance,
development, capital and operating costs, gas cost allowances, proceeds from the
sale of production, and revenues from processing and transportation fees charged
to third parties (other than income taxes), shall be apportioned between the
Parties as of the Effective Date, on an accrual basis regarding the interim
statement of adjustments and on an actual basis regarding the final statement of
adjustments.

(b)
An interim accounting and adjustment shall be conducted for Closing and Vendor
shall prepare and forward a draft interim statement of adjustments to Purchaser
not less than five (5) Business Days prior to the Closing Date, for Purchaser's
review.

(c)
Within one hundred eighty (180) days of the Closing Date (the "Adjustment
Period") Vendor shall prepare and forward to Purchaser a final accounting and
adjustment (the "Final Statement of Adjustments" or the "FSOA"). Purchaser shall
have thirty (30) days from receipt of the FSOA to review same. Subject to
Subclauses (d) and (e) of this Clause 4.1, settlement of accounts will be
considered concluded when the Parties agree, evidenced by them signing the FSOA
which expressly states that it is the final statement of all adjustments. The
Parties shall not be obligated to make any adjustments after the Adjustment
Period unless such adjustment has been specifically requested, by notice, within
the Audit Period as defined in Subclause (d) hereof.

(d)
During the one (1) year period following the date after which the Final
Statement of Adjustments has been signed by both Parties (the "Audit Period"),
Purchaser may audit Vendor's books, records and accounts respecting the Assets,
for effecting adjustments pursuant to this Article 4. Such audit shall be
conducted upon reasonable notice to Vendor at Vendor's offices during Vendor's
normal business hours, and shall be conducted at Purchaser's sole expense. Any
claims of discrepancies disclosed by such audit shall be made in writing to
Vendor within thirty (30) days following the completion of such audit and Vendor
shall respond in writing to any such claims of discrepancies within thirty (30)
days of receipt of such claims.

(e)
Notwithstanding the preceding Subclauses of this Clause 4.1, any adjustments
established by an audit conducted pursuant to the Regulations or the provisions
of the Leases or governing agreements with respect to Crown Royalty audits,
joint venture audits or thirteenth-month adjustments which are outstanding at
the Closing Time, or which occur after the Closing Time, shall be made as they
occur in accordance with the provisions of existing Regulations or governing
agreements, and shall be received or paid by the Party thereto entitled or
thereby obliged.




--------------------------------------------------------------------------------

16



(f)
Vendor shall not be entitled to charge Purchaser for any of Vendor's
administrative or overhead fees.

(g)
As required by law, GST shall be payable and applied to adjustments and shall be
paid by the applicable Party.

(h)
Each Party agrees to make any payment required of it as a result of the
adjustments provided for in this Clause 4.1 within thirty (30) days of being
notified of the determination of the amount owing.

(i)
To the extent to which the Parties cannot agree to the accounting provided for
in this Clause 4.1, either Party may refer the matter for determination in
accordance with Article 9.

  
ARTICLE 5    
INTERIM PROVISIONS AND POST-CLOSING TRANSITION
5.1
Maintenance of Assets

From the time of the execution and delivery of this Agreement by the Parties
until the earlier of the Closing Time or the termination of this Agreement, to
the extent to which the nature of its interest permits and subject to the terms
of this Agreement and to the Leases and any other agreements and documents to
which the Assets are subject, Vendor shall use reasonable efforts to:


(a)
maintain the Assets in a proper and prudent manner in accordance with good oil
and gas industry practices and in material compliance with all applicable
Regulations;

(b)
maintain current insurance policies, if any;

(c)
pay or cause to be paid all costs and expenses relating to the Assets which
become due from the date hereof to the Closing Date; and

(d)
perform and comply with all covenants and conditions in the Leases and any other
agreements and documents to which the Assets are subject.



5.2
Material Commitments

(a)
From the date hereof to the Closing Time, Vendor shall not, without Purchaser's
prior written consent:

(i)
voluntarily assume any obligation or commitment with respect to the Assets,
where Vendor's share of the expenditure associated with such obligation or
commitment is estimated to exceed $25,000.00;

(ii)
surrender or abandon any of the Assets;




--------------------------------------------------------------------------------

17



(iii)
amend or terminate any Leases or any agreement to which the Assets are subject,
or enter into any material new agreement respecting the Assets;

(iv)
subject to Subclause 5.2(b), propose or initiate the exercise of any right
(including bidding rights at Crown sales, rights under area-of mutual-interest
provisions and Rights of First Refusal) or option relative to the Assets, or
arising as a result of the ownership of the Assets, or propose or initiate any
operations on the Lands which Vendor has not commenced or committed to as of the
date hereof or the Effective Date, if such exercise or option would result in
Purchaser incurring an obligation hereunder after the Effective Date or a
material adverse effect on the value of any of the Assets;

(v)
sell, transfer, surrender, abandon or otherwise dispose of the Assets, except to
the extent required to comply with Rights of First Refusal;

(vi)
resign or take any action which would result in Vendor’s resignation or
replacement as operator of any of the Assets for which Vendor is the current
operator; or

(vii)
grant a security or any encumbrance with respect to any of the Assets;



provided, however, that Vendor may assume such obligations or commitments and
propose or initiate such operations or the exercise of any such right or option
without Purchaser's prior consent if Vendor reasonably determines that such
expenditures or actions are necessary for the protection of life or property or
to otherwise deal with an emergency, in which case Vendor shall promptly notify
Purchaser of such intention or actions and Vendor's estimate of the costs and
expenses associated therewith.


(b)
If an operation or the exercise of any right or option available to Vendor with
respect to the Assets is proposed in circumstances in which such operation or
the exercise of such right or option would result in Purchaser incurring an
obligation pursuant to Subclause 5.2(a), the following Paragraphs shall apply to
such operation or the exercise of such right or option (hereinafter referred to
as the "Proposal"):

(i)
Vendor shall promptly give Purchaser notice of the Proposal, describing the
particulars in reasonable detail;

(ii)
Purchaser shall, not less than Twenty‑four (24) hours prior to the time Vendor
is required to make its election with respect to the Proposal, advise Vendor, by
notice, whether Purchaser wishes Vendor to exercise Vendor's rights with respect
to the Proposal on Purchaser's behalf, provided that Purchaser's failure to make
such election within such period shall be deemed to be Purchaser's election to
participate in the Proposal;




--------------------------------------------------------------------------------

18



(iii)
Vendor shall use all commercially reasonable efforts to make the election
authorized by Purchaser with respect to the Proposal within the period during
which Vendor may respond to the Proposal; and

(iv)
Purchaser's election to not participate in any Proposal required to preserve the
existence of any of the Assets or to avoid a penalty or similar loss or cost
shall not entitle Purchaser to any reduction of the Purchase Price by reason
thereof, and such termination shall not constitute a failure of Vendor's
representations and warranties pertaining to such Assets, notwithstanding
Clause 6.3.

5.3
Post-Closing Transition

Following Closing and to the extent to which Purchaser is required to be novated
into operating agreements or other agreements or documents to which the Assets
are subject, until the novation has been effected:


(a)
Vendor shall not initiate any operation with respect to the Assets, except upon
receiving Purchaser's written instructions, or if Vendor reasonably determines
that such operation is required for the protection of life or property or to
otherwise deal with an emergency, in which case Vendor may take such actions as
it reasonably determines are required without Purchaser's written instructions,
but shall promptly notify Purchaser of such intention or actions and of Vendor's
estimate of the costs and expenses associated therewith;

(b)
Vendor shall forthwith deliver to Purchaser all revenues, proceeds and other
benefits received by Vendor with respect to the Assets during such post-closing
period, provided that Vendor shall not be permitted to deduct from such
revenues, proceeds and other benefits any other costs and expenses which it
incurs as a result of such delivery to Purchaser;

(c)
Vendor shall, in a timely manner, deliver to Purchaser:

(i)
all third party notices and communications received in respect of the Assets,
including AFEs and mail ballots;



(ii)
all notices of any events or occurrences affecting the Assets, including:



(A)
any spill or other incident involving environmental damage, environmental
contamination or other environmental problems relating to or caused by the
Assets;



(B)
any order, directive or notification pursuant to the Regulations; and



(C)
any event or incident relating to a workplace safety hazard; and



if received on a timely basis Vendor shall respond to such notices pursuant to
Purchaser's written instructions, , provided that Vendor may refuse to follow
any instructions which it reasonably believes to be unlawful, unethical or in
conflict



--------------------------------------------------------------------------------

19



with any applicable agreement or contract, and provided that nothing shall
preclude Vendor from taking such actions as Vendor reasonably determines are
necessary for the protection of life or property, or as are required by the
Regulations;


(d)
Vendor shall, in a timely manner, deliver to third parties all such notices and
communications which Purchaser may reasonably request and all such monies and
other items as Purchaser may reasonably provide in respect of the Assets,
provided that Vendor may (but shall not be obligated to) refuse to follow
instructions which it reasonably believes to be unlawful, unethical or in
conflict with any applicable agreement or contract;

(e)
until October 1, 2015, Vendor shall pay all rentals and similar payments
required to preserve any of the Leases and any surface leases;

(f)
where Vendor is the operator of the Assets, or any portion thereof, and in such
capacity is responsible for the production accounting functions pertaining to
the Assets, or any portion thereof, Vendor shall continue to perform such
production accounting functions through September 30, 2015; and

(g)
the Parties acknowledge that Suncor Energy Marketing Inc. (“Suncor”) is
currently holding, on Barnwell’s behalf, Nova Gas Transmission Limited firm
service at a point known as the Dunvegan meter station #2044, pursuant to the
Production Sales Contracts. To assist Purchaser to handle transition of these
arrangements on a timely basis, within five (5) Business Days of the execution
of this Agreement, Vendor shall authorize in writing Purchaser to communicate,
negotiate and contract with Suncor directly to effect the appropriate transition
arrangements Purchaser desires, and shall provide Purchaser with details of any
upcoming renewals or terminations of such Production Sales Contracts. In
addition, if any election is required to be made by Vendor with respect to such
Production Sales Contracts prior to Closing, insofar as possible, Vendor shall
make such election for Vendor in accordance with the instructions of Purchaser,
and under no circumstance shall Barnwell allow service to expire under the
Production Sales Contracts without the prior written approval of the Purchaser.

5.4
Licence Transfers

(a)
Within two (2) Business Days following Closing, Vendor shall prepare and, where
applicable, electronically submit an application to the applicable governmental
bodies for Licence Transfers and Purchaser or its nominee shall, where
applicable, electronically ratify and sign such application.

(b)
If the AER or other governmental body denies a Licence Transfer because of
misdescription or other minor deficiencies in the application, Vendor shall,
within two (2) Business Days of such denial, correct the application and amend
and re-submit the application for the Licence Transfer and Purchaser or its
nominee shall, where applicable, electronically ratify and sign such
application.

(c)
If, for any reason, the AER or other governmental body requires a Party or its
nominee to make a deposit or furnish any other form of security in order to
approve




--------------------------------------------------------------------------------

20



a Licence Transfer, such Party shall make such deposit or furnish such other
form of security as is required and shall forthwith notify the other Party of
such requirement.
(d)
If a Party fails to perform any obligations requested, ordered or directed by
the AER or other governmental body respecting Environmental Liabilities, and the
AER or other governmental body refuses to approve a Licence Transfer as a result
thereof, the other Party shall be entitled to enter upon and access the Assets
to perform such obligations for and on behalf of the first Party without
liability by the other Party to the first Party for trespass or otherwise, and
the first Party shall reimburse the other Party for all costs, charges and
expenses incurred by the other Party in the performance of such obligations, by
providing payment thereof to the other Party within thirty (30) days of the
other Party's delivery to the first Party of an invoice for such costs, charges
and expenses together with interest thereon at a rate equal to the sum of the
Prime Rate plus a rate of two percent (2%) from the date at which such costs,
charges and expenses are incurred or paid by the other Party until such
reimbursement is made. Any costs incurred to address the foregoing obligations
shall be adjusted between Vendor and Purchaser in accordance with Clause 4.1,
provided, however, that penalties and like expenses and the interest payable
under this Subclause 5.4(d) shall be to the account of the Party who failed to
perform the obligations.

5.5
Vendor Deemed Purchaser's Agent

(a)
Insofar as Vendor maintains the Assets and takes actions thereto on Purchaser's
behalf pursuant to this Article 5, Vendor shall be deemed to have been
Purchaser's agent hereunder. Purchaser ratifies all actions taken by Vendor or
refrained from being taken by Vendor pursuant to this Article 5 in such capacity
during such period, with the intention that all such actions shall be deemed to
be Purchaser's.

(b)
Insofar as Vendor participates in either operations or the exercise of rights or
options as Purchaser's agent pursuant to this Article 5, Vendor may require
Purchaser to secure costs to be incurred by Vendor on Purchaser's behalf
pursuant to such election in such manner as may be reasonably appropriate in the
circumstances.

(c)
Purchaser shall indemnify Vendor and its Representatives against all Losses
which Vendor or Representatives may suffer or incur as a result of Vendor
maintaining the Assets as Purchaser's agent pursuant to this Article 5, insofar
as such Losses are not a direct result of the gross negligence or wilful
misconduct of Vendor or of its Representatives. An action or omission of Vendor
or of Representatives shall not be regarded as gross negligence or wilful
misconduct to the extent to which it was done or omitted from being done in
accordance with Purchaser's instructions or concurrence.

5.6
Transfer of Operatorship

Purchaser acknowledges that Vendor may not be able to transfer operatorship of
some or all of the Assets to Purchaser at or after Closing. Vendor covenants
with Purchaser that Vendor shall



--------------------------------------------------------------------------------

21



reasonably cooperate with Purchaser to obtain appropriate consents and approvals
for the assignment and transfer to Purchaser of operatorship of those of the
Assets of which Vendor is currently the Operator.


5.7
Removal of Signs

At and after Closing, Vendor may remove any signs which indicate its ownership
or operation of the Assets. Purchaser will be responsible for erecting or
installing signs required by governmental agencies to indicate that Purchaser is
the operator of the Assets and to notify other working interest owners, gas
purchasers, suppliers, contractors, governmental agencies and other Persons of
Purchaser's interest in the Assets on and after Closing.


ARTICLE 6    
REPRESENTATIONS AND WARRANTIES
6.1
Representations and Warranties of Vendor

As of the date hereof, Barnwell of Canada, Limited represents and warrants to
Purchaser (unless otherwise specified herein, in both its personal capacity and
in its capacity as agent and attorney on behalf of other Persons) that with
respect to the transfer and conveyance of the Assets:


(a)
Corporate Standing: Vendor is a corporation duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and is authorized
to carry on business in the jurisdiction(s) in which the Assets are located;

(b)
Requisite Authority: Vendor has taken all necessary corporate action and has all
requisite power and authority to enter into this Agreement and to perform its
obligations under this Agreement, and where Vendor acts herein in the capacity
as agent and attorney on behalf of other Persons for the transfer and conveyance
of their interests in and to the Assets, Vendor represents that such right,
power and authority has been duly and properly delegated to Vendor in accordance
with a power of attorney duly executed by such Persons that at the date of this
Agreement is, and at the date of Closing remains, a legally enforceable power of
attorney authorizing and empowering Vendor with all right, power and authority
to sell such Assets to Purchaser in accordance with the terms of this Agreement
and to fulfill and perform all obligations provided herein;

(c)
Execution and Enforceability of Documents: this Agreement and all other
documents contemplated herein have been duly executed and delivered by Vendor
and:

(i)
constitute legal, valid, binding and enforceable obligations of Vendor in both
its personal capacity or in its capacity as agent and attorney, as the case may
be; and

(ii)
constitute legal, valid, binding and enforceable obligations of against those
Persons for whom Vendor acts hereunder as agent and attorney for the sale of
their Assets hereunder;




--------------------------------------------------------------------------------

22



(d)
No Conflicts: Vendor's consummation of the Transaction herein contemplated will
not, in any material respects, violate or conflict with any of Vendor’s
constating documents, by‑laws or governing documents, or with any provision of
any material agreement or instrument to which Vendor is party or by which Vendor
or the Assets is bound, or with any judgment, decree, order, statute, rule or
Regulation applicable to Vendor or the Assets;

(e)
Residency: Vendor is a non‑resident of Canada within the meaning of section 116
of the Income Tax Act (Canada), and Vendor has, and shall have at Closing,
complied with any requirements of the Income Tax Act (Canada) that may be
applicable at that time, when and to the extent that this Transaction is subject
to the requirements thereof;

(f)
Title: although Vendor does not warrant title to the Assets and except for
Permitted Encumbrances;

(i)
it has done no act or thing and is aware of no circumstance, matter, document or
thing whereby any of the Assets may be cancelled or determined and the Assets
are free and clear of any and all encumbrances and Security Interests;

(ii)
other than as described in Schedule "A", none of the Petroleum and Natural Gas
Rights are subject to reduction or conversion by reference to payout of any well
or otherwise; and

(iii)
subject to the rents, covenants, conditions and stipulations in the Leases and
any other agreements pertaining to the Assets and on the lessee's or holder's
part thereunder to be paid, performed and observed, Purchaser may enter into and
upon, and hold and enjoy the Assets for the residue of the respective terms of
the Leases, such other agreements relating to the Assets and all renewals or
extensions thereof as to the interests hereunder assigned, for Purchaser's own
use and benefit without any interruption of or by Vendor or any other Person
whomsoever claiming by, through or under Vendor, including any Persons for whom
Vendor acts as agent and attorney for the transfer and conveyance of the Assets;

(g)
No Knowledge of Defaults: Vendor has no knowledge of, nor has it been informed
of, any material default or notice of material default relating to the Assets,
or any of them;

(h)
Finders' Fees: Vendor has not incurred any obligation or liability, contingent
or otherwise, for brokers' or finders' fees in respect of the Transaction for
which Purchaser shall have any obligation or liability;

(i)
No Lawsuits or Claims: there are no claims, proceedings, actions, lawsuits,
administrative proceedings or governmental investigations in existence,
contemplated or threatened against or with respect to Vendor in either its
personal capacity or its capacity as agent and attorney for the transfer and
conveyance of the Assets, or with respect to the Assets;




--------------------------------------------------------------------------------

23



(j)
Payment of Taxes: all ad valorem, property, production, severance and similar
taxes and assessments based on or measured by the ownership of the Assets or the
production of Petroleum Substances therefrom or the receipt of proceeds
therefrom payable by Vendor prior to the Effective Date and for all prior years
have been properly and timely paid and discharged;

(k)
Payment of Royalties: all rentals, royalties and other amounts due under the
Leases and payable by Barnwell prior to the Effective Date and for all prior
years have been properly and timely paid and discharged;

(l)
Compliance: Vendor has complied with, performed, observed and satisfied all
material terms, conditions, obligations and liabilities which have heretofore
arisen and were Barnwell's obligations under any of the provisions of any
agreement affecting the Assets or any then-existing statute, order, writ,
injunction or decree of any governmental agency or court relating to the Assets;

(m)
Documents: Vendor has made all reasonable inquiries and searches for material
documents and information, it has delivered or made available to Purchaser all
documents, instruments, records and books relevant to Barnwell's title to the
Lands and the Leases and in Barnwell's possession or to which it has reasonable
access;

(n)
Worker's Compensation: Vendor is not in default of any amounts required to be
paid to any workers’ compensation board under any applicable laws or the
Regulations, for which Purchaser shall have any obligation or liability;

(o)
AFEs: other than the AFEs described in Schedule “H”, there are no outstanding
AFEs applicable to the Assets;

(p)
Material Contracts: except for the Production Sales Contracts described in
Schedules “C”, “G” and “I”, there are no:

(i) 
gas balancing or similar agreements pertaining to the Petroleum Substances or
any of them;

(ii) 
agreements for the sale, dedication, transportation, processing or disposal of
the Petroleum Substances or any of them, or substances produced in connection
with the Petroleum Substances or any of them; or

(iii) 
agreements for the contract operation by any Person of the Assets or any of
them;

(q)
Operations:

(i)
where Vendor is or has been the operator, all operations related to the Assets
have been conducted in compliance with the Regulations and in accordance with
good oil and gas industry practices; and




--------------------------------------------------------------------------------

24



(ii)
where Vendor is not the operator, to Barnwell’s knowledge, all operations
related to the Assets have been conducted in compliance with the Regulations and
in accordance with good oil and gas industry practices;

(r)
Environmental: Vendor is not aware of and has not received:

(i)
any claims, orders or directives which relate to environmental matters or
Environmental Liabilities and which require any work, repairs, construction or
capital expenditures with respect to the Assets, where such orders or directives
have not been complied with; or

(ii)
any claims, demands or notices issued with respect to the breach of any
environmental, health or safety law applicable to the Assets, including without
limitation, respecting the use, storage, treatment, transportation or
disposition of environmental contaminants, which demand or notice remains
outstanding;

(s)
Area of Mutual Interest: At Closing, the Assets will not be subject to any
agreements which provide for areas of mutual interest or areas of exclusion;

(t)
Take or Pay Obligations: the Assets are not subject to any outstanding Take or
Pay Obligations;

(u)
Rights of First Refusal: the Assets are not subject to any operative Rights of
First Refusal of third Persons except for those set forth in Schedule “B”;

(v)
Penalties: except as described in Schedule "A", Vendor has not elected or
refused to participate in any exploration, development or other operation on the
Lands, which has given or may give rise to penalties or forfeitures;

(w)
Production Penalties: except as described in Schedule "A", the Wells are not
subject to any production penalty or similar production restriction of any
nature and Vendor has not received notice of any change or proposed change in
the government-established production allowables for any of the Wells that are
not generally applicable;

(x)
Offset Obligations: to Vendor’s knowledge, there are no offset obligations
arising under any of the Leases, including any unsatisfied obligation to drill a
well or surrender rights or an obligation to pay compensatory royalties;

(y)
No Excluded Assets: there are no Miscellaneous Interests or Tangibles excluded
from the Assets except those set forth in Schedule “G”;

(z)
Condition of Tangibles: Vendor’s interest in and to all property, assets,
interests and rights comprising the Tangibles is equivalent to Vendor’s interest
in and to the corresponding Petroleum and Natural Gas Rights and, to Vendor’s
knowledge, the Tangibles have been constructed, maintained and operated in
accordance with good oil and gas field practices and with the material
requirements of the Regulations and none of the Tangibles is leased or rented;




--------------------------------------------------------------------------------

25



(aa)
Material Loss or Damage: there has been no change in the Assets subsequent to
the Effective Date other than in consequence of and in the ordinary course of
operation and production which has or would have a material adverse effect on
the value, use or operation thereof;



(bb)
Well Abandonment: Barnwell has not received notice under the Regulations to
abandon any Well which has not been properly abandoned in accordance with the
Regulations; and

(cc)
Licensee Liability Rating: where Barnwell is the licensee of the Wells and a
registrant with the AER, Barnwell’s Licensee Liability Rating:

(i)
at the date this Agreement is executed, is greater than or equal to 1.0;

(ii)
as a result of the consummation of this Transaction, shall continue to be
greater than or equal to 1.0; and

(iii)
at the time the AER considers approval of any Conveyance Documents that require
its approval, shall be greater than or equal to 1.0.



6.2
Purchaser's Representations and Warranties

As of the date hereof, Purchaser represents and warrants to Vendor that:


(a)
Corporate Standing: Purchaser is a corporation, duly incorporated and validly
subsisting under the laws of the jurisdiction of its formation incorporation,
and is authorized to carry on business in all jurisdictions in which the Assets
are located;

(b)
Requisite Authority: Purchaser has taken all necessary corporate action and has
all requisite power and authority to enter into this Agreement and to perform
its obligations under this Agreement;

(c)
Execution and Enforceability of Documents: this Agreement and all other
documents contemplated herein have been duly executed and delivered by Purchaser
and constitute legal, valid, binding and enforceable obligations of Purchaser;

(d)
No Conflicts: Purchaser's consummation of the transaction herein contemplated
will not, in any material respects, violate or conflict with any of Purchaser's
constating documents, by‑laws or governing documents or with any provision of
any material agreement or instrument to which Purchaser is a party or by which
Purchaser is bound, or with any judgment, decree, order, statute, rule or
regulation applicable to Purchaser;

(e)
Finders' Fees: Purchaser has not incurred any obligation or liability,
contingent or otherwise, for brokers' or finders' fees in respect of the
transaction herein contemplated for which Vendor shall have any obligation or
liability;

(f)
Investment Canada: Purchaser is not a "non‑Canadian" under the Investment Canada
Act; and




--------------------------------------------------------------------------------

26



(g)
Licensee Liability Rating: Purchaser is a registrant with the AER, and
Purchaser’s Licensee Liability Rating:

(i)
at the date this Agreement is executed, is greater than or equal to 1.0;

(ii)
as a result of the consummation of this Transaction, shall continue to be
greater than or equal to 1.0; and

(iii)
at the time the AER considers approval of any Conveyance Documents that require
its approval, shall be greater than or equal to 1.0.



6.3
Survival of Representations and Warranties

Each Party acknowledges that the other may rely on the representations and
warranties made by it pursuant to Clauses 6.1 or 6.2,, as applicable. Subject to
Paragraph 5.2(b)(iv), and except as otherwise specifically stated, the
representations and warranties shall be true on the date of this Agreement and
on the Closing Date, and shall continue in full force and effect and shall
survive the Closing Date for a period of twelve (12) months thereafter for the
benefit of the Party in favour of whom such representations and warranties were
made.


6.4
No Additional Representations or Warranties

Vendor makes no representations or warranties to Purchaser other than those
expressly enumerated in Clauses 6.1 and 6.2. Specifically, Vendor does not
warrant title to the Assets or make representations or warranties with respect
to:
(a) 
the quantity, quality or recoverability of Petroleum Substances respecting the
Lands and comprised within the Assets;

(b)
any estimates of the value of the Assets or the revenues applicable to future
production of Petroleum Substances from the Lands;

(c) 
any engineering, geological or other interpretations or economic evaluations
respecting the Assets;

(d)
the rates of production of Petroleum Substances from the Lands; and

(e) 
the quality, condition, marketability or serviceability of the Assets or their
suitability of use for any purpose.

Without restricting the generality of the foregoing, Purchaser acknowledges and
confirms to Vendor that it has made its own independent investigation, analysis,
evaluation and inspection of the Assets and the state and condition thereof, and
that Purchaser has relied solely on such investigation, analysis, evaluation and
inspection as to its assessment of the condition, quantum and value of the
Assets except to the extent a representation and warranty has been made by
Vendor that expressly applies with respect thereto.





--------------------------------------------------------------------------------

27



ARTICLE 7    
THIRD PARTY RIGHTS AND CONSENTS
7.1
Preferential Rights of Purchase

(a)
If any of the Assets is subject to a Right of First Refusal, or if the
disposition herein requires the consent of any third party which can be
unreasonably withheld, Vendor shall comply with the terms of the provisions
relating to any Right of First Refusal or consent and shall promptly serve all
such notices as are required under such provisions, in accordance with the terms
and conditions of any such Right of First Refusal and consent. Unless Purchaser
otherwise agrees, each such notice shall include a request for a waiver of any
Right of First Refusal to purchase any of the Assets and for the granting of any
consent that may be required. From time to time, at Purchaser’s request, Vendor
shall advise Purchaser of the status of any consent or Right of First Refusal.
At Closing, Vendor shall deliver to Purchaser evidence that all such Rights of
First Refusal have been complied with and either have been exercised or waived
or have expired by the effluxion of time.

(b)
Within two (2) days after the execution of this Agreement, Purchaser, acting
reasonably, shall advise Vendor in writing of Purchaser's bona fide allocation
of a portion of the Purchase Price to the Assets which are subject to the Right
of First Refusal and except if modified by agreement or an Alberta court of
competent jurisdiction by reason of a dispute, such bona fide allocation shall
be used for the purposes of this Clause 7.1. Purchaser shall derive such
allocation by using good-engineering practices and the value allocated shall
have a commercially reasonable basis.

(c)
If a Right of First Refusal is exercised, Vendor shall comply with such Right of
First Refusal, and shall transfer those of the Assets which are subject to the
Right of First Refusal to all holders of the Right of First Refusal which
exercised their right.

(d)
If a holder of any Right of First Refusal to purchase any of the Assets
exercises such right, that fact shall not be considered a Title Defect and the
Assets subject to such Right of First Refusal exercised in accordance with its
terms shall cease to be subject to this Agreement and all definitions set forth
herein shall be and shall be deemed to be amended accordingly, the Purchase
Price and allocation set forth in Clause  2.3 shall be reduced in accordance
with the value ascribed to same in Subclause 7.1(b), (or the value modified by
agreement or an Alberta court of competent jurisdiction should that be the
case), and the Parties shall proceed with Closing for the Assets which remain
unaffected by such exercised Rights of First Refusal.

(e)
If a holder of any Right of First Refusal exercises a Right of First Refusal and
is then unable or unwilling to enter in to a conveyance agreement with Vendor to
acquire the relevant Assets, Purchaser shall accept a conveyance of such Assets
for the amount that would have been payable by the purchaser of such Assets
pursuant to Subclause 7.1(b) and under the same terms and conditions as provided
in this Agreement, including provision for the appropriate Section 116
Withholding Amount for such Assets, provided that Purchaser shall not be
required to accept such a conveyance more than one hundred and eighty (180) days
following the




--------------------------------------------------------------------------------

28



Closing Date. Any conveyance to Purchaser pursuant to this Subclause 7.1(e)
shall be subject to the rights of any other Right of First Refusal holders who
have also exercised their Right of First Refusal with respect to the same Assets
and who, accordingly, have a right to acquire their proportionate share of such
Assets.
(f)
Purchaser shall be liable to Vendor for and shall in addition indemnify and hold
Vendor harmless from and against all Losses which arise from any matter or thing
occurring or arising, through or attributable to the allocations provided by
Purchaser to Vendor for the purposes of this Article 7, whether or not such
allocations are reasonable.



ARTICLE 8    
PURCHASER'S REVIEW
8.1
Title Review

Vendor shall, subject to the Regulations and all contractual and fiduciary
obligations and limits, at Vendor's office during normal business hours, provide
Purchaser and its nominees with reasonable access to Vendor's records, files and
documents including the Leases and applicable operating agreements, well
licences, overriding royalty agreements and production sale contracts, which
directly relate to the Assets, for Purchaser's review of the Assets and of
Vendor's title thereto.


8.2
Title Defects

No less than five (5) Business Days prior to the Closing Date, Purchaser may
give Vendor written notice of Title Defects, which written notice shall include
a description of each Title Defect and the Assets affected thereby; the value
allocated by Purchaser, acting reasonably, to each affected Asset; and the
amount, in Purchaser's reasonable opinion, by which the value of each affected
Asset has been reduced by the Title Defect. Failure to include a Title Defect in
a written notice shall be deemed to be a waiver of such Title Defect for the
purposes of this Clause 8.2.


8.3
Vendor's Rectification

Prior to the Closing Date, Vendor shall use all commercially reasonable efforts
to cure or rectify the Title Defects of which Purchaser has given notice
pursuant to Clause 8.2. Insofar as the Title Defects described in Purchaser’s
written notice have not been cured, to Purchaser's reasonable satisfaction, not
less than two (2) Business Days prior to the Closing Date:


(a)
where the cumulative value of the affected Assets is less than Five percent (5%)
of the Purchase Price, Purchaser shall be obligated to complete the purchase of
the Assets without adjustment of the Purchase Price on account of Title Defects;

(b)
where the cumulative value of the affected Assets is Five percent (5%) or more
of the Purchase Price, the Purchase Price shall be reduced by such amount and
Purchaser shall be obligated to proceed to purchase the Assets at the reduced
Purchase Price; or




--------------------------------------------------------------------------------

29



(c)
where the cumulative value of the affected Assets is Twenty percent (20%) or
more of the Purchase Price, either Purchaser or Vendor may terminate this
Agreement by providing written notice to the other Party one (1) Business Day
prior to the Closing Date, in which case the Parties shall have no further
obligation to each other, except for obligations arising pursuant to Article 11.
If neither Party provides such written notice to terminate, the Purchase Price
shall be reduced by such amount and Purchaser shall be obligated to proceed to
purchase the Assets at the reduced Purchase Price.

8.4
Value Disputes

If Vendor disagrees with Purchaser's value allocated to an affected Asset or the
amount by which the value of each affected Asset has been reduced by each
uncured Title Defect according to Purchaser’s allocations in Clause 8.2, the
Parties shall forthwith meet in good faith to discuss the issue. If after such a
meeting the issue has not been resolved or if a Party refuses to meet to discuss
the issue, the Parties shall refer the issue to a mutually-agreeable independent
engineering consulting firm (the "Title Valuation Referee") for determination.
The Parties shall provide all materials relevant to the issue to the Title
Valuation Referee within two (2) days of the issue being referred to the Title
Valuation Referee. The Parties shall direct the Title Valuation Referee to
provide its decision regarding such issue within five (5) days after its receipt
of all relevant materials.  The Title Valuation Referee shall act as an expert
for the limited purpose of determining the specific issues submitted and may not
award damages or penalties to either Party with respect to any matter.  Vendor
and Purchaser shall equally share the Title Valuation Referee’s costs, fees and
expenses (including reasonable legal fees). The Title Valuation Referee’s
decision shall be given in writing to the Parties, shall be binding upon and
non-appealable by the Parties, and shall not be subject to further review, audit
or arbitration.
8.5
Environmental Review

Vendor shall, subject to the Regulations and all contractual and fiduciary
obligations and limits, provide Purchaser and its nominees with a reasonable
opportunity to inspect the Assets at Purchaser's sole cost, risk and expense,
insofar as Vendor can reasonably provide such access to the Assets. Purchaser
may conduct an environmental assessment of the Assets not operated by Purchaser
or an Affiliate thereof. Purchaser shall pay the costs of the environmental
review. The environmental review shall be completed no later than seven (7)
Business Days prior to the Closing Date and shall be undertaken in a manner that
does not unduly interfere with operations. Vendor shall provide assistance to
Purchaser in gaining access to any Assets not operated by Vendor which Purchaser
wishes to review, by making a request to the relevant operator in that regard.


8.6
Environmental Defects

Purchaser may give Vendor notice of Environmental Defects from time to time as
soon as is reasonably practicable after Purchaser's determination thereof. No
later than five (5) Business Days prior to the Closing Date, Purchaser may give
Vendor written notice of Environmental Defects, which written notice shall
include a description of each Environmental Defect and the Assets affected
thereby; the value allocated by Purchaser, acting reasonably, to each affected
Asset; and the amount, in Purchaser's reasonable opinion, by which the value of
each affected Asset has been reduced by the Environmental Defect. Failure to
include an Environmental Defect in a written notice shall be deemed to be a
waiver of such Environmental Defect for the purposes of this Clause 8.6.





--------------------------------------------------------------------------------

30



8.7
Vendor's Rectification

Prior to the Closing Date, Vendor shall use all commercially reasonable efforts
to cure or rectify the Environmental Defects of which Purchaser gives notice
pursuant to Clause 8.6. Insofar as the Environmental Defects described in
Purchaser’s written notice have not been cured to Purchaser's reasonable
satisfaction two (2) Business Days prior to the Closing Date:


(a)
where the cumulative value of the affected Assets is less than Five percent (5%)
of the Purchase Price, Purchaser shall be obligated to complete the purchase of
the Assets without adjustment of the Purchase Price on account of Title Defects;

(b)
where the cumulative value of the affected Assets is Five percent (5%) or more
of the Purchase Price, the Purchase Price shall be reduced by such amount and
Purchaser shall be obligated to proceed to purchase the Assets at the reduced
Purchase Price; or

(c)
where the cumulative value of the affected Assets is Twenty percent (20%) or
more of the Purchase Price, either Purchaser or Vendor may terminate this
Agreement by providing written notice to the other Party one (1) Business Day
prior to the Closing Date, in which case the Parties shall have no further
obligation to each other, except for obligations arising pursuant to Article 11.
If neither Party provides such written notice to terminate, the Purchase Price
shall be reduced by such amount and Purchaser shall be obligated to proceed to
purchase the Assets at the reduced Purchase Price.




--------------------------------------------------------------------------------

31



8.8
Value Disputes

If Vendor disagrees with Purchaser's value allocated to an affected Asset or the
amount by which the value of each affected Asset has been reduced by each
uncured Environmental Defect according to Purchaser’s allocations in Clause 8.2,
the Parties shall forthwith meet in good faith to discuss the issue. If after
such a meeting the issue has not been resolved or if a Party refuses to meet to
discuss the issue, the Parties shall refer the issue to a mutually-agreeable
independent environmental consulting firm (the "Environmental Valuation
Referee") for determination. The Parties shall provide all materials relevant to
the issue to the Environmental Valuation Referee within three (3) Business Days
of the issue being referred to the Environmental Valuation Referee. The Parties
shall direct the Environmental Referee to provide its decision regarding such
issue within five (5) Business Days after its receipt of all relevant
materials.  The Environmental Referee shall act as an expert for the limited
purpose of determining the specific issues submitted and may not award damages
or penalties to either Party with respect to any matter.  Vendor and Purchaser
shall equally share the Environmental Referee’s costs, fees and expenses
(including reasonable legal fees). The determination of the Environmental
Referee’s decision shall be given in writing to the Parties, shall be binding
upon and non-appealable by the Parties, and shall not be subject to further
review, audit or arbitration.
ARTICLE 9    
ARBITRATION
9.1
Reference to Arbitration

(a)
Insofar as the Parties are unable to agree on any matter which expressly may be
referred to arbitration hereunder, either Party may serve the other Party
written notice that it wishes such matter referred to arbitration.

(b)
The Parties shall meet within seven (7) days of the receipt of a notice issued
pursuant to Subclause 9.1(a), to attempt to agree on a single arbitrator
qualified by experience, education and training, to determine such matter. If
the Parties are unable to agree on the selection of the arbitrator, the Party
which issued such notice shall forthwith make application to a judge of the
Court of Queen's Bench of the Province of Alberta pursuant to the Arbitration
Act (Alberta) for the appointment of a single arbitrator, and failing such
action on the part of the Party which issued such notice, the other Party may
make such application.

9.2
Proceedings

(a)
The arbitrator selected pursuant to Clause 9.1 shall proceed as soon as is
practicable to hear and determine the matter in dispute. The Parties shall
direct the arbitrator to provide the Parties with a written decision respecting
such matter within forty‑five (45) days of the arbitrator’s appointment. The
Parties shall provide such assistance and information as may be reasonably
necessary to enable the arbitrator to make its decision.

(b)
Except to the extent modified by this Article 9, the arbitrator shall conduct
any arbitration hereunder pursuant to the provisions of the Arbitration Act
(Alberta).




--------------------------------------------------------------------------------

32



9.3
Compensation

The compensation and expenses of the arbitrator shall be borne equally by the
Vendor and the Purchaser.


ARTICLE 10    
CONDITIONS TO CLOSING
10.1
Required Approvals

It is a condition precedent to Closing that any and all approvals and
authorizations required under the Regulations prior to Closing (including any
approval required under the Investment Canada Act) be obtained by Closing, other
than any approval required for the transfer of a well licence from Vendor to
Purchaser. After Closing, each of the Parties shall use all reasonable efforts
to obtain any approvals and authorizations required or advisable thereafter in
respect of this Transaction, and in addition shall make, or cause to be made,
all regulatory or statutory filings and notifications required of it or its
Affiliates following Closing, whether specifically provided for herein or not.
The Parties hereby acknowledge that the consent of buyers under Production Sales
Contracts may not be obtainable until after Closing and that such consents shall
not be a condition precedent to Closing.


10.2
Conditions for Purchaser's Benefit

Purchaser’s obligation to complete the purchase hereunder is subject to the
following conditions precedent:


(a)
No Substantial Damage: there shall have been no damage to or alteration of any
of the Assets between the date of this Agreement or the Effective Date,
whichever is earlier, and the Closing Time which, in Purchaser's reasonable
opinion, would materially and adversely affect the value of the Assets, except
as and to the extent approved in writing by Purchaser, and Vendor shall have
delivered to Purchaser Vendor’s certificate, substantially in the form of
Schedule "K" dated as of the Closing Date, that there has been no such damage to
or alteration of any of the Assets during such period, provided that a change in
the prices at which Petroleum Substances may be sold shall in no event be
regarded as material damage to or an alteration of the Assets;

(b)
Availability of Documents: pursuant to Article 8, Vendor shall have provided
Purchaser and its nominees with reasonable access to all of Vendor's records and
documents pertaining to the Assets, in order for Purchaser and its agents to
confirm Vendor's title to the Assets;

(c)
Vendor's Material Compliance: Vendor shall have delivered to Purchaser a
certificate in the form of Schedule "K", dated as of the Closing Date, stating
that in all material respects, Vendor has performed or complied with each of the
terms, covenants and conditions of this Agreement to be performed or complied
with by Vendor at or prior to the Closing;




--------------------------------------------------------------------------------

33



(d)
Representations Correct: Vendor shall have delivered to Purchaser its
certificate in the form of Schedule "K", dated as of the Closing Date, stating
that each of the representations and warranties contained in Clause 6.1, as of
the date of this Agreement was, and on the Closing Date is, true and correct in
all material respects;

(e)
Delivery of Conveyance Documents: Vendor shall have delivered to Purchaser those
documents and materials described in Subclause 3.3(a);

(f)
Rights of First Refusal: At least two (2) Business Days prior to the Closing
Date, all Rights of First Refusal shall have been determined by both Parties to
be inapplicable, waived or exercised, or shall have expired by the effluxion of
time; and

(g)
Delivery of Section 116 Escrow Agreement: Vendor shall have delivered to
Purchaser at least one (1) copy of the Section 116 Escrow Agreement referred to
in Clause 2.6 hereof, in a form and substance agreed to by the Parties prior to
Closing.

10.3
Conditions for Vendor's Benefit

Vendor’s obligation to complete the sale hereunder is subject to the following
conditions precedent:


(a)
Payment of Purchase Price: Purchaser shall have tendered to Vendor the Purchase
Price and applicable GST in the manner provided for in Clause 2.3, subject to
any adjustments provided for in Article 4, and interest in lieu provided for in
Clause 2.5;

(b)
Purchaser's Material Compliance: Purchaser shall have delivered to Vendor
Purchaser’s certificate, in the form of Schedule "K" dated as of the Closing
Date, to the effect that in all material respects, Purchaser shall have
performed or complied with each of the terms, covenants and conditions of this
Agreement to be performed or complied with by Purchaser at or prior to the
Closing Time;

(c)
Representations Correct: Purchaser shall have delivered to Vendor Purchaser’s
certificate, in the form of Schedule "K", dated as of the Closing Date, stating
that each of the representations and warranties contained in Clause 6.2 was, as
of the date of this Agreement and is, as of the Closing Date, true and correct
in all material respects;

(d)
Delivery of Conveyance Documents: Purchaser shall have delivered to Vendor at
least one (1) copy of the documents described in Subclause 3.3(b);

(e)
Delivery of Section 116 Escrow Agreement: Purchaser shall have delivered to
Vendor at least one (1) copy of the Section 116 Escrow Agreement referred to in
Clause 2.6 hereof, in a form and substance agreed to by the Parties prior to
Closing; and




--------------------------------------------------------------------------------

34



(f)
Rights of First Refusal: At least two (2) Business Days prior to the Closing
Date, all Rights of First Refusal shall have been determined by both Parties to
be inapplicable, waived or exercised, or shall have expired by the effluxion of
time.

10.4
Waiver of Conditions

The conditions in Clauses 10.2 and 10.3 are for the sole benefit of Purchaser or
Vendor respectively. Except for the conditions set forth in Subclauses 10.2(f)
and 10.3(e), the Party for the benefit of which such conditions have been
included may waive any of them, in whole or in part, and such waiver shall be
accomplished by written notice to the other Party, and shall be without
prejudice to any of the rights of the Party waiving such condition including
reliance on or enforcement of the representations, warranties or covenants which
are preserved and pertain to conditions similar to the condition so waived.
Neither Purchaser nor Vendor shall be entitled to waive the existence and
operation of any Right of First Refusal and the conditions set forth in
Subclauses 10.2(f) and 10.3(e).


10.5
Failure to Satisfy Conditions

If any condition in Clause 10.2 or 10.3 has not been satisfied at or before the
Closing Date and such condition has not been waived by the Party for the benefit
of which such condition has been included, to the extent it is entitled to do
so, such Party may terminate this Agreement by written notice to the other
Party. However, a Party may not terminate this Agreement in such manner after
Closing, and after Closing the remedies otherwise available to it with respect
to the failure to satisfy such condition, if any, shall be limited to damages.


10.6
Parties' Diligence

Each Party shall proceed diligently, honestly and in good faith and use all
reasonable efforts with respect to all matters within its control to satisfy the
conditions referred to in Clauses 10.1, 10.2 and 10.3.



--------------------------------------------------------------------------------

35





ARTICLE 11    
CONFIDENTIALITY
11.1
Confidentiality

(a)
Information respecting the Assets shall be retained in confidence and used only
for the purposes of the transaction herein contemplated, provided that, upon
Closing, Purchaser's rights to use or disclose such information shall be subject
only to any operating, unit or other agreements that apply to the transaction
herein contemplated. Any additional information obtained as a result of access
to Vendor’s records which does not relate to the Assets shall continue to be
treated as confidential and shall not be used by Purchaser without Vendor’s
prior written consent. However, the restrictions on disclosure and use of
information in this Agreement shall not apply to information to the extent to
which it:

(i)
is or becomes publicly available through no act or omission of Purchaser or its
consultants or advisors;

(ii)
is lawfully obtained from a third party; or

(iii)
is already in Purchaser's possession at the time of disclosure, without
restriction on disclosure;

provided, however, that specific items of information shall not be considered to
be in the public domain merely because more general information respecting the
Assets is in the public domain.


(b)
Neither Party will make any press release or other public announcement
respecting this Transaction without the written consent of the other Party, such
consent not to be unreasonably withheld. Anything in this paragraph to the
contrary notwithstanding, a Party may make any required press release or other
public announcement necessary to comply with any Regulations or the rules of any
listing authority or stock exchange with which the disclosing Party is bound to
comply.

11.2
Consultants and Advisors Bound

If Purchaser employs consultants, advisors or agents to assist in its review of
the Assets pursuant to Article 8, Purchaser shall be responsible to Vendor for
ensuring that such consultants, advisors and agents comply with the restrictions
on the use and disclosure of information set forth in Clause 11.1.


ARTICLE 12    
LIABILITY AND INDEMNIFICATION
12.1
Indemnities

(a)    Subject to Clauses 12.2 and 12.4, Vendor shall:


(i)
be liable to Purchaser and its Representatives for; and




--------------------------------------------------------------------------------

36



(ii)
indemnify, save and hold harmless Purchaser and its Representatives from and
against;

all Losses caused by Vendor’s breach of this Agreement including any breach of a
representation or warranty contained herein, except to the extent that any such
Loss is reimbursed by Purchaser’s insurance, is caused by the gross negligence
or wilful misconduct of Purchaser or Representatives, or to the extent to which
Purchaser did not rely on such representation or warranty.


(b)    Subject to Clause 12.4, Purchaser shall:


(i)
be liable to Vendor and its Representatives for; and



(ii)
indemnify, save and hold harmless Vendor and its Representatives from and
against;

all Losses caused by Purchaser’s breach of this Agreement including any breach
of a representation or warranty contained herein, except to the extent that any
such Loss is reimbursed by Vendor’s insurance, is caused by the gross negligence
or wilful misconduct of Vendor or its Representatives, or to the extent to which
Vendor did not rely on such representation or warranty.


12.2
Purchaser’s General Indemnity

Purchaser agrees that, notwithstanding Clause 12.1, it shall:


(a)
be liable to Vendor and its Representatives for; and



(b)
indemnify, save and hold harmless Vendor and its Representatives from and
against;



all Losses pertaining to the Assets or operations on or in respect of the Assets
that occur or accrue on or after the Effective Date except to the extent that
any such Losses are reimbursed by Vendor’s insurance or are caused by the gross
negligence or wilful misconduct of Vendor or its Representatives.


12.3
Environmental Indemnity

Notwithstanding Clause 12.1, Purchaser shall:


(a)
be liable to Vendor and its Representatives for; and



(b)
indemnify, save and hold harmless Vendor and its Representatives from and
against;



all Losses directly or indirectly resulting from any matter or thing pertaining
to any Environmental Liabilities however, whenever and by whomever caused, and
Purchaser shall assume, perform, pay and discharge all Environmental
Liabilities. Subject to Clause 12.1(a) and Vendor’s representation and warranty
set forth in Subclause 6.1(r), Purchaser hereby releases Vendor from any claims
and waives any rights or remedies that Purchaser may now or in the future have
against Vendor with respect to Environmental Liabilities, whether such claims,
rights and remedies are pursuant to common law, statute or otherwise, including
the right to name Vendor as a third party to any action commenced against
Purchaser in respect thereof.



--------------------------------------------------------------------------------

37





12.4
Limitation of Claims

(a)
In the absence of fraud, no claim in respect of Clause 6.1, Clause 6.2, or this
Article 12 shall be made or be enforceable, whether by legal proceedings or
otherwise, unless notice describing such claim in reasonable detail is given by
the claimant to the applicable Party within twelve (12) months of the Closing
Date.



(b)
Notwithstanding anything contained herein, the total liabilities in this
Agreement of Vendor, including any claims relating to its representations and
warranties in Clauses 6.1, or 6.2, shall not, under any circumstances exceed a
sum equivalent to the Purchase Price.



(c)
Except as specifically and expressly provided in this Agreement, nothing
contained in this Agreement shall impose any liability on a Party for indirect
or consequential damages, including, but not limited to, business loss, loss of
profits or economic losses which are or may be suffered by a Party or its
successors and assigns, or any punitive damages.



(d)
Except as specifically and expressly provided in this Agreement, nothing
contained in this Article 12 shall impose any liability on any Party for the
income tax liabilities of another Party.



(e)
The adjustments to the Purchase Price pursuant to Clause 4.1 and any payments
made in respect thereto shall not be considered Losses or liabilities of a Party
and shall not be limited by this Clause 12.4.



12.5
Notice of Claims

If, after the Closing Time, a claim is asserted in circumstances which do or may
give rise to an indemnity under this Article 12, the Party against whom the
claim is asserted shall forthwith give notice thereof to the Party required to
indemnify, and the Parties shall consult and cooperate in respect thereof and in
determining whether the claim and any legal proceedings relating thereto should
be resisted, compromised or settled. Each Party shall make available to the
other all information in its possession or to which it has access which is or
may be relevant to the particular claim. Purchaser shall provide Vendor with
access to the Lands to which the claim relates to the extent reasonably
necessary in connection with the claim. No such claim shall be settled or
compromised without the written consent of the Party required to indemnify
hereunder, which consent shall not be unreasonably withheld. If any such claim
relates exclusively to a period prior to or after the Closing Time, as the case
may be, Vendor or Purchaser respectively shall have exclusive conduct of the
claim and all legal proceedings relating thereto.


ARTICLE 13    
TERMINATION
13.1
Termination

This Agreement may be terminated in the following instances:



--------------------------------------------------------------------------------

38





(a)
as set forth in Subclause 8.3(c) or 8.7(c);

(b)
by Vendor if any of the conditions set forth in Clause 10.3 are not satisfied in
all material respects or waived on or before the Closing Time by Vendor (where
entitled to do so);

(c)
by Purchaser if any of the conditions set forth in Clause 10.2 are not satisfied
in all material respects or waived on or before the Closing Time by Purchaser
(where entitled to do so); or

(d)
at any time by the mutual written agreement of Purchaser and Vendor.

13.2
Liabilities upon Termination

If Vendor terminates this Agreement in accordance with Subclause 13.1(b), Vendor
shall have no liability hereunder of any nature whatsoever to Purchaser. If
Purchaser terminates this Agreement in accordance with Subclause 13.1(c),
Purchaser shall have no liability hereunder of any nature whatsoever to Vendor.


ARTICLE 14    
NOTICE


14.1
Service of Notices

Notwithstanding anything to the contrary contained herein, all notices required
or permitted hereunder shall be in writing and shall be delivered as follows:


(a)
personally, by delivering the notice to the Party at that Party's address for
service during normal business hours on a Business Day in which case the notice
shall be deemed to have been given to and received by that Party when delivered.
If a notice is not delivered on such a day or is delivered after the addressee's
normal business hours, such notice shall be deemed to have been received by such
Party at the commencement of that Party’s next ensuing Business Day following
the time of the delivery;

(b)
by facsimile transmission to a Party to such Party's fax number for notices
hereunder, in which case the notice shall be deemed to have been received by
that Party when transmitted, provided that if the notice is not transmitted on a
Business Day or is transmitted after normal business hours on a Business Day, it
will be deemed to have been received on the next ensuing Business Day; or

(c)
except in the event of an actual or threatened postal strike or other labour
disruption that may affect mail service, by registered mail to a Party at the
address of such Party set out below, in which case the item so mailed shall be
deemed to have been received by that Party on the fifth (5th) Business Day
following the date of the mailing thereof.




--------------------------------------------------------------------------------

39



14.2
Addresses for Notices

The address for service of notices hereunder of each of the Parties shall be as
follows:
Vendor:        Barnwell of Canada, Limited
Suite 2410, 500 – 4th Avenue SW
Calgary, Alberta T2P 2V6
Attention: Land
Fax: (403) 266-4124


Purchaser:    Canadian Natural Resources Limited    
2100, 855 – 2 Street SW
Calgary, Alberta T2P 4J8
Attention: Manager, Legal Counsel, Acquisitions and Divestments
Fax: (403) 517-7369


14.3
Right to Change Address

A Party may change its address for service by notice to the other Party, and
such changed address for service shall thereafter be effective for all purposes
of this Agreement.


ARTICLE 15    
MISCELLANEOUS PROVISIONS
15.1
Further Assurances

At or before Closing, and thereafter as may be necessary and without further
consideration, the Parties shall execute, acknowledge and deliver such
instruments and take such other actions as may be reasonably necessary to fulfil
their respective obligations under this Agreement. Vendor shall cooperate with
Purchaser as reasonably required to secure execution of the Conveyance Documents
by third parties.


15.2
Subordination of Ancillary Documents

Except for the Section 116 Escrow Agreement and any power of attorney, agency or
trust documents authorizing and empowering Barnwell of Canada, Limited as agent
and attorney to transfer and convey any Assets or portion thereof, all documents
executed by the Parties and delivered pursuant to the provisions of this
Agreement are subordinate to the provisions of this Agreement and in the event
of conflict between this Agreement and those documents, the provisions hereof
shall govern and prevail.


15.3
Governing Law

In all respects, this Agreement shall be subject to and be interpreted,
construed and enforced in accordance with the laws in effect in the Province of
Alberta. Each Party accepts the exclusive jurisdiction of the courts of the
Province of Alberta and all courts of appeal therefrom.


15.4
Time

Time shall be of the essence in this Agreement.





--------------------------------------------------------------------------------

40



15.5
Public Disclosure

Except as may be required by applicable laws or Regulations of any governmental
agency or stock exchange and providing at least two (2) Business Days’ advance
written notice to the other Party, neither Purchaser nor Vendor shall, prior to
or in connection with Closing, issue any press release or other public
disclosure concerning this Agreement or the transaction herein contemplated
without the other Party's prior written consent, which consent shall not be
unreasonably withheld.


15.6
Assignments

Neither Party may assign this Agreement or any part hereof without the other
Party's prior written consent, which consent may be unreasonably and arbitrarily
withheld.


15.7
Waiver in Writing

No waiver of any breach (whether actual or anticipated) of any of the terms,
conditions, representations or warranties contained herein shall take effect or
be binding upon the waiving Party unless the waiver is expressed in writing
under the authority of that waiving Party. Any waiver so given shall extend only
to the particular breach so waived and shall not limit or affect any rights with
respect to any other or future breach.


15.8
No Merger

The covenants, representations, warranties and indemnities contained in this
Agreement shall survive Closing as provided for herein and shall not merge in
any assignments, conveyances, transfers or other documents executed and
delivered at or after Closing, notwithstanding any rule of law, equity or
statute to the contrary and all such rules are hereby waived.


15.9
Prior Agreements and Amendments

This Agreement supersedes and replaces any and all prior agreements between the
Parties relating to the sale and purchase of the Assets and may be amended only
by written instrument signed by the Parties.


15.10
Entire Agreement

This instrument states the entire Agreement between the Parties.


15.11
Enurement

This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective trustees, receivers, receiver‑managers, successors
and permitted assigns.


15.12
Substitution and Subrogation

To the extent possible, Vendor shall convey the Assets to Purchaser with full
right of substitution and subrogation of Purchaser in and to all covenants,
representations and warranties by others heretofore given or made in respect of
the Assets or any part thereof.





--------------------------------------------------------------------------------

41



15.13
Remedies Cumulative

No reference to or exercise of any specific right or remedy hereunder by a Party
shall prejudice or preclude such Party from exercising or invoking any other
remedy in respect of the matter giving rise to such rights or remedies, whether
allowed at law or in equity or expressly provided for herein. No such remedy
shall be exclusive of or dependent upon any other such remedy but each Party may
exercise any one or more of such remedies independently or in combination.


15.14
Counterpart Execution

This Agreement may be executed in separate counterparts and delivered by
facsimile and each counterpart when so executed and delivered will be deemed to
be an original, all of which when taken together will constitute one and the
same instrument. Production of an originally-executed or facsimile copy of each
counterpart execution page will be sufficient to prove the execution and
delivery of this Agreement. Any Party delivering this Agreement by facsimile
undertakes to deliver, within a reasonable time, an executed original.




IN WITNESS WHEREOF the Parties have duly executed this Agreement.




CANADIAN NATURAL RESOURCES LIMITED





Per: /s/ Betty Yee        
    Betty Yee,
Vice President, Land




BARNWELL OF CANADA, LIMITED,
in its personal capacity and in its capacity as agent and attorney








Per: /s/ Lloyd Arnason__________________________
Lloyd Arnason, P. Eng.
President & Chief Operating Officer














This is the execution page to a Purchase and Sale Agreement made August 10, 2015
between
Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources Limited,
as Purchaser





--------------------------------------------------------------------------------

42



This is Schedule "A" to an Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser


    
PETROLEUM AND NATURAL GAS RIGHTS


Dunvegan Area, Alberta


LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Ptn. Alberta Crown PNG Lease
17569-A


(M00842)
Twp. 80, Rge. 3 W6M:
Secs 1, 2, 11, 12 & 13
PNG Surface to Base Debolt Excluding PNG in Bluesky-Bullhead, NG in Upper,
Middle and Lower Debolt 
11.875% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Ptn. Alberta Crown PNG Lease
17569-A


(M00842)
Non-unitized gas produced from
100/9-1-80-3 W6/00 well only


11.875% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
GORR payable to Dunvegan Gas Unit #1 Participants on 100% production paid by
Vendor 11.875%
Ptn. Alberta Crown PNG Lease
17569-A


(M00842)
Twp. 80, Rge. 3 W6M:
Secs 2, 11, 12, 13
PNG in Bluesky-Bullhead


Twp. 80 Rge.3 W6M:
Sec 1
PNG in Bluesky-Bullhead
Excluding non-unitized gas produced from
100/9-1-80-3 W6/00 well only
11.875% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Ptn. Alberta Crown PNG Lease
17569-A


(M00842)
Twp. 80, Rge. 3 W6M:
Secs 1, 2, 11, 12, 13
(Unitized Zones)
NG in Debolt


13.53471% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Ptn. Alberta Crown PNG Lease
1395-A


(M00846)
Twp. 80, Rge. 3 W6M:
S & NE 4
Twp. 80 Rge. 4 W6M
Secs 13, 14, 28, 32, 33
NG in Bluesky-Bullhead, Lower Debolt


Twp. 80, Rge. 3 W6M:
Sec 3
NG in Bluesky-Bullhead
14.2500% WI
Alberta Crown Lessor Royalty
























--------------------------------------------------------------------------------

43



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Ptn. Alberta Crown PNG Lease
1395-A


(M00846)
Twp. 80, Rge. 3 W6M:
S, NE & Ptn NW 4
NG in Upper Debolt, Middle Debolt
(Unitized Zones)


Twp. 80 Rge. 4 W6M:
Secs 13, 14, 28, 32, 33
NG in Upper Debolt, Middle Debolt
(Unitized Zones)


Twp. 80, Rge. 3 W6M:
Sec 3
NG in Upper Debolt, Middle Debolt
(Unitized Zones)
13.53471% WI
Alberta Crown Lessor Royalty
Ptn. Alberta Crown PNG Lease
1395-A


(M00846)
Twp. 80, Rge. 3 W6M:
Secs S, NE & Ptn NW 4
Depth 690-742M only
NG in Bluesky-Bullhead
13.968% WI






Alberta Crown Lessor Royalty


5% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
13.968%
Ptn. Alberta Crown PNG Lease
1395-A




Ptn. Alberta Crown PNG Lease
1395-A


(M00846)
Twp. 80, Rge. 3 W6M:
S, NE & Ptn NW 4
NG in Bluesky-Bullhead
Excluding Depth 690-742M


Twp. 80, Rge. 3 W6M:
S, NW & Ptn NE 5;
NG in Bluesky-Bullhead, Debolt


14.2500% WI








Alberta Crown Lessor Royalty




Ptn. Freehold
PNG Lease
Lessor Eddy, E & K


(M00844)
Twp. 80 Rge. 3 W6M:
Ptn 4, Ptn 8, Ptn 9
PNG Surface to Basement Excluding NG in Bluesky-Bullhead, Upper Debolt, Middle
Debolt


Twp. 80 Rge. 3 W6M:
Ptn 5
PNG Surface to Basement
11.875% WI




Freehold Lessor Royalty 17.5%
Ptn. Freehold
PNG Lease
Lessor Eddy, E & K


(M00844)
Twp. 80 Rge. 3 W6M:
Ptn 4, Ptn SE 8, Ptn SW 9 (Unitized Zones)
NG in Upper Debolt, Middle Debolt
13.53471% WI




Freehold Lessor Royalty 17.5%
Ptn. Freehold
PNG Lease
Lessor Eddy, E & K


(M00844)
Twp. 80 Rge. 3 W6M:
Ptn NW 4
(Depth 690-742M)
NG in Bluesky-Bullhead
13.968% WI




Freehold Lessor Royalty 17.5%


5% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
13.968%
LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES




--------------------------------------------------------------------------------

44



Ptn. Alberta Crown PNG Lease
17570


(M00827)
Twp. 80 Rge. 3 W6M:
N & SE 7
PNG from Surface to Base Debolt
Excluding NG in Upper Debolt, Middle Debolt


Twp. 80 Rge. 3 W6M:
Sec 18
PNG Surface to Base Debolt Excluding NG in Paddy-Cadotte, Upper Debolt, Middle
Debolt


Twp. 80 Rge. 3 W6M:
Sec 16
PNG Surface to Base Debolt Excluding NG in Bluesky-Bullhead, NG in Debolt


Twp. 80 Rge. 3 W6M:
Sec 17
PNG from Surface to Base Debolt
Excluding in Debolt
11.875% WI




Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Ptn. Alberta Crown PNG Lease
17570


(M00827)
Twp. 80 Rge. 3 W6M:
N & SE 7, Sec 18
NG in Upper Debolt, Middle Debolt
 (Unitized Zones)


Twp. 80 Rge. 3 W6M:
Sec 16
NG in Bluesky-Bullhead, NG in Debolt
(Unitized Zones)


Twp. 80 Rge. 3 W6M:
Sec 17
NG in Debolt
(Unitized Zones)
13.53471% WI




Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Ptn. Alberta Crown PNG Lease
17570


(M00827)
Non-unitized gas production between 449.5M to 466M and 466M to 500MKB only
from 100/08-18-80-3W6/02 well
13.13904% WI BPPO




Barnwell 11.875% WI APPO


Alberta Crown Lessor Royalty


5% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
13.13904%
3% Non-Convertible GORR payable to CNRL on 100% production paid by
Vendor 13.13904%




--------------------------------------------------------------------------------

45





LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Pt. Alberta Crown PNG Lease
1395


(M00845)
Twp. 80 Rge. 3 W6M:
SW, N & Ptn SE 8, Ptn SW 9
NG in Bluesky-Bullhead, Lower Debolt


Twp. 80 Rge. 3 W6M:
SE & N 9, Secs 15, 19 & 30
NG in Bluesky-Bullhead


Twp. 80 Rge. 4 W6M:
Sec 35
NG in Lower Debolt


Twp. 80 Rge. 4 W6M:
Sec 24
NG in Bluesky-Bullhead, Debolt
Excluding non-unitized gas between 444.95M to 466M and 466M to 500MKB only from
100/10-24-80-3W6/02 well


Twp. 80 Rge. 4 W6M:
Sec 10
NG in Bluesky-Bullhead
23.75% WI




Alberta Crown Lessor Royalty


Ptn. Alberta Crown PNG Lease 1395


(M00845)
Twp. 80 Rge. 3 W6M:
SW, N & Ptn SE 8, Ptn SW 9
(Unitized Zones)
NG in Upper Debolt, Middle Debolt
 
Twp. 80 Rge. 3 W6M:
SE & N 9, Secs 10, 15, 19, 30
(Unitized Zones)
NG in Debolt


Twp. 80 Rge. 4 W6M:
Sec 24
 NG in Debolt
(Unitized Zones)


Twp. 80 Rge. 3 W6M:
Secs 20, 21, 22, 23 & 31
 (Unitized Zones)
NG in Bluesky-Bullhead, Debolt


Twp. 80 Rge. 4 W6M:
S & NE 25, Sec 35
 (Unitized Zones)
NG in Bluesky-Bullhead, Upper Debolt, Middle Debolt
13.53471% WI




Alberta Crown Lessor Royalty






--------------------------------------------------------------------------------

46





LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Ptn. Alberta Crown PNG Lease
17569


(M00826)
Twp. 80 Rge. 3 W6M:
Sec 14
PNG Surface to Base Debolt Excluding NG in Debolt
17.8125% WI
Alberta Crown Lessor Royalty


3.75% Non-Convertible GORR
payable on 18.75% production to CNRL 18.374%, Prairie Birch 69.376% and Signalta
12.25% paid by Vendor 95%


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
17.8125%
Ptn. Alberta Crown PNG Lease
17569


(M00826)
Twp. 80 Rge. 3 W6M:
Sec 14
(Unitized Zones)
NG in Debolt


13.53471% WI
Alberta Crown Lessor Royalty


3.75% Non-Convertible GORR payable on 18.75% production to CNRL 18.374%, Prairie
Birch 69.376% and Signalta 12.25% paid by Vendor 95%
3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
17.8125%
Ptn. Alberta Crown PNG Lease
17571-A


(M00843)
Twp. 80 Rge. 3 W6M:
Sec 27
PNG from Surface to Base Debolt
Excluding NG in Bluesky-Bullhead, Debolt
11.875% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Pt. Alberta Crown PNG Lease
17571-A


(M00843)
Twp. 80 Rge. 3 W6M:
Sec 27
(Unitized Zones)
NG in Bluesky-Bullhead, Debolt


13.53471% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Pt. Alberta Crown PNG Lease
17571


(M00828)


Twp. 80 Rge. 3 W6M:
Sec 28
PNG Surface to Base Debolt Excluding NG in Bluesky-Bullhead, PET in Debolt C, NG
in Debolt
And Excluding prod. from 100/01-28-80-3 W6M well


Twp. 80 Rge. 3 W6M:
Sec 32
PNG Surface to Base Debolt Excluding NG in Cadotte, Bluesky-Bullhead, PET in
Debolt C, NG in Debolt


Twp. 80 Rge. 3 W6M:
Sec 33
PNG Surface to Base Debolt Excluding NG in Bluesky-Bullhead
11.875% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
























--------------------------------------------------------------------------------

47



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Pt. Alberta Crown PNG Lease
17571


(M00828)
Twp. 80 Rge. 3 W6M
Sec 28
(Unitized Zones)
(Debolt 4444’ to 5294’)
NG in Bluesky Bullhead, Debolt


Twp. 80 Rge. 3 W6M
Sec 32
(Unitized Zones)
(Debolt 4444’ to 5294’)
NG in Cadotte, Bluesky-Bullhead, Debolt


Twp. 80 Rge. 3 W6M:
Sec 33
(Unitized Zones)
(2754’ to 3043’ Bluesky-Bullhead)
NG in Bluesky-Bullhead
13.53471% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Pt. Alberta Crown PNG Lease
17571


(M00828)
Twp. 80 Rge. 3 W6M:
Secs 28 & 32
PET in Debolt C


15.6514% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
11.875%
Pt. AlbertaCrown PNG Lease
17571


(M00828)


Twp. 80 Rge. 3 W6M:
Sec 29
PNG surface to Base Debolt Excluding NG in Paddy, Cadotte, Bluesky-Bullhead,
Montney, PET from Top Debolt to Base Debolt C, NG in Debolt


17.8125% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
17.8125%
3.75% Non-Convertible GORR payable on 18.75% production to CNRL 25% and Prairie
Birch 75% paid by Vendor 95%
Pt. Alberta Crown PNG Lease
17571


(M00828)


Twp. 80 Rge. 3 W6M:
Sec 29
(Unitized Zones)
NG in Paddy, Cadotte, Bluesky-Bullhead, Debolt
13.53471% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
17.8125%


3.75% Non-Convertible GORR payable on 18.75% production to CNRL 12.75%, Prairie
Birch 75%
and Signalta 12.25% paid by Vendor 95%
Pt. Alberta Crown PNG Lease
17571


(M00828)
NG production from Montney from 15-29-80-3 W6 well


17.8125% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
17.8125%


3.75% Non-Convertible GORR payable on 18.75% production to CNRL 25% and Prairie
Birch 75% paid by Vendor 95%


5% Non-Convertible GORR
Payable to CNRL on 100% production paid by Vendor 17.8125%




--------------------------------------------------------------------------------

48



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Pt. Alberta Crown PNG Lease
17571


(M00828)
Twp. 80 Rge. 3 W6M:
Sec 29
PET in Debolt Excluding Pet in Debolt C
15.6514% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
15.6514%
3.75% Non-Convertible GORR payable on 18.75% production to CNRL 25% and Prairie
Birch 75% paid by Vendor 95%
Pt. Alberta Crown PNG Lease
17571


(M00828)
Twp. 80 Rge. 3 W6M:
Sec 34
PNG Surface to Base Bluesky-Bullhead Excluding NG in Bluesky-Bullhead
23.75% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor 23.75%
Non-Convertible GORR 15% Gas 1/150 (5-15%) Oil payable on 100% production to
CNRL 18.375%, Prairie Birch 69.375%, Signalta 12.25% paid by Vendor 23.75%
Pt. Alberta Crown PNG Lease
17571


(M00828)
Twp. 80 Rge. 3 W6M:
Sec 34
(Unitized Zone)
NG in Bluesky-Bullhead


13.53471% WI
Alberta Crown Lessor Royalty


3% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor 23.75%


Non-Convertible GORR 15% Gas 1/150 (5-15%) Oil payable on 100% production to
CNRL 18.375%, Prairie Birch 69.375% and Signalta 12.25% paid by Vendor 23.75%
Pt. Alberta Crown PNG Lease
30646


(M00824)
Twp. 80 Rge. 3 W6M:
N 30
PNG Surface to Base Peace River Excluding NG in Paddy


23.75% WI
Alberta Crown Lessor Royalty


Pt. Alberta Crown PNG Lease
30646


(M00824)
Twp. 80 Rge. 3 W6M:
N 30
NG in Paddy
(Unitized Zone)


13.53471% WI
Alberta Crown Lessor Royalty


Pt. Alberta Crown PNG Lease 0594100283


(M00858)
Twp. 80 Rge. 3 W6M:
Sec 31
PNG Base Peace River to Base Triassic
Excluding NG in Worsley, Bluesky-Bullhead
13.53471% WI
Alberta Crown Lessor Royalty


Pt. Alberta Crown PNG Lease 0594100283


(M00858)
Twp. 80 Rge. 3 W6M
Sec 31
(100/11-31-080-03W6/04 Wellbore)
NG in Worsley
13.53471% WI
Alberta Crown Lessor Royalty


5% Non-Convertible GORR payable to CNRL on 100% production paid by Vendor
13.53471%




























--------------------------------------------------------------------------------

49



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Pt. Alberta Crown PNG Lease
7630


(M00825)
Twp. 80 Rge. 4 W6M:
NW 25
PNG in Bluesky-Bullhead, Debolt
Excluding NG in Bluesky-Bullhead, Middle Debolt, Lower Debolt
17.8125% WI
Alberta Crown Lessor Royalty


Pt. Alberta Crown PNG Lease
7630


(M00825)
Twp. 80 Rge. 4 W6M
NW 25
NG in Bluesky-Bullhead, Middle Debolt, Lower Debolt
(Unitized Zones)
13.53471% WI
Alberta Crown Lessor Royalty


Pt. Alberta Crown PNG Lease
32628


(M00830)


Twp. 81 Rge. 3 W6M:
Sec 6
PNG Surface to Base Peace River


Twp. 81 Rge. 4 W6M:
Secs 2, 11 & 12
PNG Surface to Base Peace River
Excluding NG in Paddy
20.78125% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%
Pt. Alberta Crown PNG Lease
32628


(M00830)
Twp. 81 Rge. 4 W6M:
Secs 2 & 12
(Unitized Zone)
NG in Paddy
13.53471% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%
Pt. Alberta Crown PNG Lease
32628


(M00830)
Twp. 81 Rge. 4 W6M:
Sec 11
(Unitized Zone)
NG in Paddy
13.53471% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 23.75%
Pt. Alberta Crown PNG Lease
1403-A


(M00852)
Twp. 81 Rge. 3 W6M:
Sec 6
Twp. 81 Rge. 4 W6M:
Secs 11 & 12
NG in Bluesky-Bullhead, Upper Debolt, Middle Debolt (Unitized Zones)
13.53471% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%
Pt. Alberta Crown PNG Lease
1403-A


(M00852)
Twp. 81 Rge. 3 W6M:
Sec 6
PET in Debolt


13.53471% WI
Alberta Crown Lessor Royalty


Pt. Alberta Crown PNG Lease
1403-A


(M00852)
Twp. 81 Rge. 3 W6M:
Sec 6
Twp. 81 Rge. 4 W6M:
Sec 12
NG in Lower Debolt
20.78125% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%
Pt. Alberta Crown PNG Lease
1403-A


(M00852)
Twp. 81 Rge. 4 W6M:
Sec 11
NG in Lower Debolt


20.78125% WI
Alberta Crown Lessor Royalty
-10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production
paid by Vendor 23.75%




--------------------------------------------------------------------------------

50



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Alberta Crown
PNG Lease 0512050128


(M01406)
Twp. 81 Rge. 3 W6M:
Sec 18
All PNG Surface to Basement


100% WI
Alberta Crown Lessor Royalty


Alberta Crown
PNG Lease
 32630


(M00831)
Twp. 81 Rge. 4 W6M:
Sec 1
PNG Surface to Base Triassic Excluding NG in Peace River, Bluesky-Bullhead
20.78125% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%
Ptn. Alberta Crown PNG Lease
1404-A


(M00854)
Twp. 81 Rge. 4 W6M:
Sec 1
(Unitized Zones)
NG in Bluesky-Bullhead, Debolt, Paddy
13.53471% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 23.75%
Ptn. Alberta Crown PNG Lease
1404-A


(M00854)
Twp. 81 Rge. 4 W6M:
Sec 1
NG in Peace River Excluding NG in Paddy


20.78125% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 23.75%
Ptn. Alberta Crown PNG Lease
1404-A


(M00854)
Twp. 81 Rge. 4 W6M:
Sec 1
PET in Debolt




13.53471% WI
Alberta Crown Lessor Royalty
Ptn. Alberta Crown PNG Lease
1404-A


(M00854)
Twp. 81 Rge. 4 W6M:
Sec 23
NG in Peace River
Excluding NG in Paddy


Twp. 81 Rge. 4 W6M:
Sec 13
NG in Peace River


Twp. 81 Rge. 4 W6M:
Sec 14
NG in Peace River, Debolt Excluding NG in Paddy, Upper Debolt, Middle Debolt
20.78125% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%
Ptn. Alberta Crown PNG Lease
1404-A


(M00854)
Twp. 81 Rge. 4 W6M:
Sec 13
(Unitized Zone)
NG in Bluesky-Bullhead


Twp. 81 Rge. 4 W6M:
Sec 14
(Unitized Zone)
NG in Paddy, Bluesky-Bullhead, Upper Debolt, Middle Debolt


Twp. 81 Rge. 4 W6M:
Sec 23
(Unitized Zone) NG in Paddy
13.53471% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%




--------------------------------------------------------------------------------

51



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Ptn. Alberta Crown PNG Lease
1403-C


(M00853)
Twp. 81 Rge. 4 W6M:
Sec 2
(Unitized Zones)
NG in Bluesky-Bullhead, Upper Debolt, Middle Debolt
13.53471% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%
Ptn. Alberta Crown PNG Lease
1403-C


(M00853)
Twp. 81 Rge. 4 W6M:
Sec 2
NG in Lower Debolt
20.78125% WI
Alberta Crown Lessor Royalty


10% Non-Convertible GORR payable to Wyalta Resources Ltd. on 50% production paid
by Vendor 20.78125%
Ptn. Alberta Crown PNG Lease
1356


(M00847)
Twp. 81 Rge. 4 W6M:
S 7, Secs 21 & 28
 
NG in Debolt
Excluding NG in Middle Debolt


Twp. 81 Rge. 5 W6M:
W 13, Secs 14, 23 & 25
NG in Debolt
Excluding NG in Middle Debolt
19.000% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown PNG Lease
1356


(M00847)
Twp. 81 Rge. 4 W6M:
S 7, Sec 21 &28
(Unitized Zones)
NG in Middle Debolt


Twp. 81 Rge. 5 W6M:
S & NE 8, W 13, Secs 14 & 23, W 24, Sec 25
(Unitized Zones)
NG in Bluesky-Bullhead, Middle Debolt
13.53471% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown PNG Lease
1356


(M00847)
Twp. 81 Rge. 5 W6M:
S & NE 8
(Unitized Zones)
NG in Bluesky-Bullhead, Middle Debolt
13.53471% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown PNG Lease
1356


(M00847)
Twp. 81 Rge. 4 W6M:
S & NE 8
NG in Debolt Excluding NG in Middle Debolt
14.2500% WI
Alberta Crown Lessor Royalty
Ptn. Alberta Crown PNG Lease
1356


(M00847)
Twp. 81 Rge. 5 W6M:
W 24
NG in Debolt
Excluding NG in Middle Debolt


9.5000% WI
Alberta Crown Lessor Royalty
Ptn. Alberta Crown PNG Lease
29152
Twp. 81 Rge. 4 W6M:
NW 8
(Unitized Zones)
 NG in Bluesky-Bullhead, Middle Debolt


13.53471% WI
Alberta Crown Lessor Royalty






--------------------------------------------------------------------------------

52



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Ptn. Alberta Crown PNG Lease
 29152


(M00829)
Twp. 81 Rge. 5 W6M:
E 24
(Unitized Zones)
NG in Bluesky-Bullhead, Middle Debolt


Twp. 81 Rge. 5 W6M:
W 17, W 20
(Unitized Zone)
NG in Middle Debolt
13.53471% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown PNG Lease
29152


(M00829)
Twp. 81 Rge. 4 W6M:
NW 8
NG in Debolt
Excluding NG in Middle Debolt


14.2500% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown PNG Lease
29152


(M00829)
Twp. 81 Rge. 4 W6M:
W 17
NG in Debolt
Excluding NG in Middle Debolt


9.5000% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown PNG Lease
29152


(M00829)
Twp. 81 Rge. 4 W6M:
W 20
Twp. 81 Rge. 5 W6M:
E 24
NG in Debolt
Excluding NG in Middle Debolt
9.5000% WI
Alberta Crown Lessor Royalty
Alberta Crown
PNG Lease 0512010211


(M01393)
Twp. 81 Rge. 4 W6M:
Sec 9
PNG Base Triassic to Basement
Excluding NG in Debolt


100% WI
Alberta Crown Lessor Royalty


Alberta Crown
PNG Lease 5494030099


(M00856)
Twp. 81 Rge. 4 W6M:
Sec 12
PNG Base Peace River to Base of Triassic
Excluding NG in Bluesky-Bullhead
13.53471% WI
Alberta Crown Lessor Royalty


Alberta Crown
PNG Lease 0512050129


(M01407)
Twp. 81 Rge. 4 W6M:
Sec 13
PNG Surface to Basement Excluding NG in Peace River, Bluesky-Bullhead
100% WI
Alberta Crown Lessor Royalty


Alberta Crown
PNG Lease 0512010212


(M01394)
Twp. 81 Rge. 4 W6M:
Sec 14
PNG Surface to Basement Excluding NG in Peace River, Bluesky-Bullhead, Debolt
100% WI
Alberta Crown Lessor Royalty








--------------------------------------------------------------------------------

53



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Ptn. Alberta Crown NG Lease
1357


(M00848)
Twp. 81 Rge. 4 W6M:
W 16
NG in Peace River, Bluesky-Bullhead, Debolt
Excluding NG in Middle Debolt


Twp. 81 Rge. 5 W6M
NW 12
NG in Peace River, Debolt, Excluding NG in Middle Debolt
19.000% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown NG Lease
1357


(M00848)
Twp. 81 Rge. 4 W6M:
W 16
(Unitized Zone)
NG in Middle Debolt


Twp. 81 Rge. 5 W6M:
NW 12
(Unitized Zones)
NG in Bluesky-Bullhead, Middle Debolt
13.53471% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown PNG Lease 0512010213


(M01395)


Twp. 81 Rge. 4 W6M:
W 16
PNG Surface to Basement
Excluding NG in Peace River, Bluesky-Bullhead, Debolt


Twp. 81 Rge. 4 W6M:
E 16
PNG from Base Debolt to Basement
100% WI
Alberta Crown Lessor Royalty
Ptn. Alberta Crown NG Lease
1358


(M00849)
Twp. 81 Rge. 4 W6M:
E 17
NG in Paddy, Middle Debolt
(Unitized Zones)
13.53471%
Alberta Crown Lessor Royalty


Ptn. Alberta Crown NG Lease
1358


(M00849)
Twp. 81 Rge. 4 W6M:
E 17
NG in Peace River, Debolt Excluding NG in Paddy, Middle Debolt
9.5000% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown NG Lease
1362


(M00851)
Twp. 81 Rge. 4 W6M:
W 17
NG in Peace River, Excluding NG in Paddy


9.5000% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown NG Lease
1362


(M00851)
Twp. 81 Rge. 4 W6M:
W 17
(Unitized Zone)
NG in Paddy


13.53471% WI
Alberta Crown Lessor Royalty








--------------------------------------------------------------------------------

54



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Ptn. Alberta Crown NG Lease 1359
(M00850)


Twp. 81 Rge. 4 W6M:
E 20
NG in Debolt
Excluding Middle Debolt
9.5000% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown NG Lease
1359


(M00850)
Twp. 81 Rge. 4 W6M:
E 20
NG in Middle Debolt
(Unitized Zone)


13.53471% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown NG Lease
1359


(M00850)
Twp. 81 Rge. 4 W6M:
Secs 29, 30, 31, 32
NG in Debolt
Excluding NG in Middle Debolt
19.000% WI
Alberta Crown Lessor Royalty


Ptn. Alberta Crown NG Lease 1359


(M00850)
Twp. 81 Rge. 4 W6M:
Secs 29, 30, 31, 32
(Unitized Zone)
NG in Middle Debolt
13.53471% WI
Alberta Crown Lessor Royalty


Alberta Crown
PNG Lease 0511060763


(M01379)
Twp. 81 Rge. 4 W6M:
E 20
PNG Base Triassic to Basement
Excluding NG in Debolt


Twp. 81 Rge. 4 W6M:
W 20
PNG Base Debolt to Basement
100% WI
Alberta Crown Lessor Royalty
Alberta Crown
PNG Lease 0512010214


(M01396)
Twp. 81 Rge. 4 W6M:
S & NW 21
PNG Base Stoddart to Basement
Excluding NG in Debolt


Twp. 81 Rge. 4 W6M:
NE 21
PNG Base Debolt to Basement
100% WI
Alberta Crown Lessor Royalty
Alberta Crown
PNG Lease 0504090611


(M00258)
Twp. 81 Rge. 4 W6M:
Sec 23
PNG Surface to Base Debolt Excluding NG in Peace River


13.53471% WI
Alberta Crown Lessor Royalty


Alberta Crown
PNG Lease 0511060764


(M01381)
Twp. 81 Rge. 4 W6M:
Sec 28
PNG Surface to Base Basement
Excluding NG in Peace River, Bluesky-Bullhead, Debolt
100% WI
Alberta Crown Lessor Royalty
Alberta Crown
PNG Lease
36114


(M0835)
Twp. 81 Rge. 4 W6M:
Sec 29
PNG Surface to Base Stoddart
Excluding NG in Peace River


18.445457% WI
Alberta Crown Lessor Royalty
















--------------------------------------------------------------------------------

55



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Alberta Crown
PNG Lease 0511060765


(M01380)
Twp. 81 Rge. 4 W6M:
Sec 29
PNG Base Stoddart to Basement
Excluding NG in Debolt


100% WI
Alberta Crown Lessor Royalty



Belloy Area, AB
LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
 
Alberta Crown PNG Lease
29621


(M00838)
Twp. 78, Rge. 2 W6M:
S½ 25
PNG Surface to Base Spirit River


8.60938% WI
Alberta Crown Lessor Royalty


Non-Convertible GORR 2.8125% gas and 1.875% oil on 48.359357% production paid to
Hanna Oil & Gas Company Canada ULC by Vendor 23.75%
 
Alberta Crown PNG Lease
16140


(M00837)
Twp. 78, Rge. 2 W6M:
N½ 25
PNG Surface to Base Spirit River


8.60938% WI
Alberta Crown Lessor Royalty


Non-Convertible GORR 2.8125% gas and 1.875% oil on 48.359375% production paid to
Hanna Oil & Gas Company Canada ULC by Vendor 23.75%
 
Ptn. Alberta Crown PNG Lease
40643


(M00841)
Production from
102/06-35-78-2 W6M well


8.75% WI
BPPO


8.60938 % WI APPO
Alberta Crown Lessor Royalty


Non-Convertible GORR 2.8125% gas and 1.875% oil on 48.359375% production paid to
Hanna Oil & Gas Company Canada ULC by Vendor 23.75%
 
Ptn. Alberta Crown PNG Lease
40643


(M00841)
Twp. 78, Rge 2 W6M:
Sec 35
PNG Surface to Base Bluesky-Bullhead
Excluding production from 102/06-35-78-2 W6M well
8.60938% WI


Alberta Crown Lessor Royalty


Non-Convertible GORR 2.8125% gas and 1.875% oil on 48.359375% production paid to
Hanna Oil & Gas Company Canada ULC by Vendor 23.75%
 
Alberta Crown PNG Lease
0577020086


(M00836)
Twp. 78, Rge. 2 W6M:
Sec 36
PNG Surface to Base Spirit River


8.60938% WI
Alberta Crown Lessor Royalty




 
Ptn. Alberta Crown PNG Lease
17423


(M00822)
Twp. 79, Rge. 2 W6M:
Sec 2
PNG Surface to Base Bluesky-Bullhead
Excluding PNG in Spirit River Formation, PNG in Bluesky
300% penalty
BPPO


8.60938 % WI APPO
Alberta Crown Lessor Royalty


Non-Convertible GORR 2.8125% gas and 1.875% oil on 48.359375% production paid to
Hanna Oil & Gas Company Canada ULC by Vendor 23.75% APPO
 
Ptn. Alberta Crown PNG Lease
17423


(M00822)
Twp. 79, Rge. 2 W6M:
Sec 2
PNG
in Spirit River Formation, PNG in Bluesky


8.60938% WI


Alberta Crown Lessor Royalty


Non-Convertible GORR 2.8125% gas and 1.875% oil on 48.359375% production paid to
Hanna Oil & Gas Company Canada ULC by Vendor 23.75%
 




--------------------------------------------------------------------------------

56



LEASES
LANDS
VENDOR’S
INTEREST
ENCUMBRANCES
Ptn. Alberta Crown PNG Lease
17836


(M00823)
Twp. 79, Rge. 2 W6M:
Sec 3
PNG Surface to Base Spirit River
8.60938% WI


Alberta Crown Lessor Royalty


Non-Convertible GORR 2.8125% gas and 1.875% oil on 48.359375% production paid to
Hanna Oil & Gas Company Canada ULC by Vendor23.75%
 
Ptn. Alberta Crown PNG Lease
17836


(M00823)
Twp. 79, Rge. 2 W6M:
Sec 4
PNG Surface to Base Spirit River
19.59375% WI


Alberta Crown Lessor Royalty


Non-Convertible GORR 15% gas and 10% oil on 50% production paid to Hanna Oil &
Gas Company Canada ULC by Vendor 23.75%
 
Ptn. Alberta Crown PNG Lease
17836


(M00823)
Twp. 79, Rge. 2 W6M:
Sec 9
PNG Surface to Base Spirit River
21.375 WI


Alberta Crown Lessor Royalty


Non-Convertible GORR 15% gas and 10% oil on 50% production paid to Hanna Oil &
Gas Company Canada ULC by Vendor 23.75%


Non-convertible GORR15% gas and 1/150 (5-15%) oil on 15% of production paid to
Canadian Natural Resources Limited paid by Vendor 23.75%
 
Ptn. Alberta Crown PNG Lease
17836


(M00823)
Twp. 79, Rge. 2 W6M:
Sec 10
PNG Surface to Base Spirit River
19.59375% WI


Alberta Crown Lessor Royalty


Non-Convertible GORR 15% gas and 10% oil on 50% production paid to Hanna Oil &
Gas Company Canada ULC by Vendor 23.75%
 




--------------------------------------------------------------------------------

57





This is Schedule "B" to an Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser




RIGHTS OF FIRST REFUSAL


RIGHT OF FIRST REFUSAL ASSETS
(File)
ASSOCIATED
AGREEMENT
RESPONSE PERIOD
VENDOR
INTEREST
80-04W6M:
NW 25
PNG IN BLUESKY-BULLHEAD AND PNG IN DEBOLT
EXCLUDING NG IN BLUESKY-BULLHEAD, NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT, NG IN
LOWER DEBOLT
(C00644)
POOLING AGREEMENT DATED MAY 26, 1972
1971 CAPL clause 2601 B
Ptn. Alberta Crown Lease #7630




15 Days
17.8125% Pooled WI
Subject to:
-Alberta Crown Lessor Royalty
80-04W6M:
NW 25
NG IN BLUESKY-BULLHEAD, NG IN MIDDLE DEBOLT, NG IN LOWER DEBOLT, NG IN UPPER
DEBOLT
(C00644)
POOLING AGREEMENT DATED MAY 26, 1972
1971 CAPL clause 2601 B
Ptn. Alberta Crown Lease #7630




15 Days
17.8125% Pooled WI*
*Includes unitized interests described in 1. below
Subject to:
-Alberta Crown Lessor Royalty
80-04W6M:
S&NE 25
NG IN DEBOLT
EXCLUDING NG IN UPPER DEBOLT, MIDDLE DEBOLT, LOWER DEBOLT
(C00644)
POOLING AGREEMENT DATED MAY 26, 1972
1971 CAPL clause 2601 B
Ptn. Alberta Crown NG Lease #1395


15 Days
17.8125% Pooled WI
Subject to:
-Alberta Crown Lessor Royalty
80-04W6M:
S&NE 25
NG IN BLUESKY-BULLHEAD, NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT, NG IN LOWER
DEBOLT
 (C00644)
POOLING AGREEMENT DATED MAY 26, 1972
 1971 CAPL clause 2601 B
Ptn. Alberta Crown NG Lease #1395


15 Days
17.8125% Pooled WI*
*Includes unitized interests
described in 1. below
Subject to:
-Alberta Crown Lessor Royalty

1.
NG in Bluesky-Bullhead, NG in Upper Debolt, NG in Middle Debolt, NG in Lower
Debolt unitized under Dunvegan Gas Unit No. 1

Tract 4(a) – Tract Factor = 1.64152



--------------------------------------------------------------------------------

58





RIGHT OF FIRST REFUSAL ASSETS
(File)
ASSOCIATED
AGREEMENT
RESPONSE PERIOD
VENDOR
INTEREST
81-03 W6M:
Sec 6
NG IN DEBOLT
EXCLUDING NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT
 (C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1403A


30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-03 W6M:
Sec 6
NG IN BLUESKY-BULLHEAD
NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. PNG Alberta Crown Lease 1403A


30 Days
20.78125% WI*
*Includes unitized interests
described in 2. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-03 W6M:
Sec 6
PNG SURFACE TO BASE PEACE RIVER
(C0658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 32628


30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 2
NG IN DEBOLT EXCL NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT
(C0658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1403C




30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 2
NG IN BLUESKY-BULLHEAD
NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1403C




30 Days
20.78125% WI*
*Includes unitized interests
described in 2. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 2
NG IN PADDY
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 32628




30 Days
20.78125% WI*
*Includes unitized interesst
described in 2. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 20.78125%
81-04 W6M:
Secs 2 & 12
PNG SURFACE TO BASE PEACE RIVER
EXCLUDING NG IN PADDY
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 32628


30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%




--------------------------------------------------------------------------------

59





RIGHT OF FIRST REFUSAL ASSETS
(File)
ASSOCIATED
AGREEMENT
RESPONSE PERIOD
VENDOR
INTEREST
81-04 W6M:
Sec 12
NG IN DEBOLT
EXCLUDING NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1403A


30 Days
20.78125 WI%
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 12
NG IN BLUESKY-BULLHEAD
NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT (C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1403A


30 Days
20.78125% WI*
*Includes unitized interests
described in 2. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 12
NG IN PADDY
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 32628


30 Days
20.78125% WI*
*Includes unitized interests
described in 2. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 13
NG IN PEACE RIVER
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1404A


30 Days
20.78125% WI
Subject to:
 Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 13
NG IN BLUESKY-BULLHEAD (C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1404A


30 Days
20.78125% WI*
*Includes unitized interests
described in 2. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 14
NG IN PEACE RIVER AND NG IN DEBOLT
EXCLUDING NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT, NG IN PADDY
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1404A




30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 14
NG IN PADDY BLUESKY-BULLHEAD, NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1404A




30 Days
20.78125% WI*
*Includes unitized interests
described in 2. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%




--------------------------------------------------------------------------------

60





RIGHT OF FIRST REFUSAL ASSETS
(File)
ASSOCIATED
AGREEMENT
RESPONSE PERIOD
VENDOR
INTEREST
81-04 W6M:
Sec 23
NG IN PEACE RIVER
EXCLUDING NG IN PADDY
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1404A


30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 23
NG IN PADDY
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 1404A




30 Days
20.78125% WI*
*Includes unitized interests
described in 2. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 1
PNG SURFACE TO BASE TRIASSIC
EXCLUDING NG IN PEACE RIVER AND BLUESKY-BULLHEAD
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Alberta Crown PNG lease 32630


30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 1
NG IN PEACE RIVER EXCLUDING NG IN PADDY
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG lease 1404A


30 Days
20.78125 % WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 1
NG IN BLUESKY-BULLHEAD
NG IN UPPER DEBOLT, MIDDLE DEBOLT, LOWER DEBOLT
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG lease 1403A


30 Days
20.78125% WI*
*Includes unitized interests
described in 3. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 1
NG IN PADDY
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG lease 1404A


30 Days
20.78125% WI*
*Includes unitized interests
described in 3. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 11
PNG IN FROM SURFACE TO BASE PEACE RIVER
EXCL NG IN PADDY


MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 32628


30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%




--------------------------------------------------------------------------------

61





RIGHT OF FIRST REFUSAL ASSETS
(File)
ASSOCIATED
AGREEMENT
RESPONSE PERIOD
VENDOR
INTEREST
81-04 W6M:
Sec 11
NG IN DEBOLT
EXCLUDING NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG lease 1403A


30 Days
20.78125% WI
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 11
NG IN BLUESKY-BULLHEAD
NG IN UPPER DEBOLT, NG IN MIDDLE DEBOLT
(C00658)


MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG lease 1403A


30 Days
20.78125% WI*
(*Includes unitized interests described in 3. below)
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%
81-04 W6M:
Sec 11
NG IN PADDY
(C00658)
MEMORANDUM OF AGREEMENT DATED DECEMBER 2, 1970
Non CAPL clause 24
Ptn. Alberta Crown PNG Lease 32628




30 Days
20.78125% WI*
*Includes unitized interests described in 3. below
Subject to:
-Alberta Crown Lessor Royalty
-10% non-convertible GORR to Wyalta Resources Ltd. on 50% of production paid by
Barnwell 23.75%



2.
NG in Bluesky-Bullhead, NG in Upper Debolt, NG in Middle Debolt, NG in Lower
Debolt unitized under Dunvegan Gas Unit No. 1

Tract 4(a) – Tract Factor = 1.64152
3.
NG in Bluesky-Bullhead, NG in Paddy, NG in Upper Debolt, NG in Middle Debolt
unitized under Dunvegan Gas Unit No. 1

Tract 5 – Tract Factor = 1.18612
Tract 6 – Tract Factor = 3.34550
Tract 17 – Tract Factor = 0.29890
Tract 5(A) – Tract Factor 5.17839



--------------------------------------------------------------------------------

62





This is Schedule "C" to a Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser




UNIT




UNIT DESCRIPTION
VENDOR’S INTEREST
That unit known as the Dunvegan Gas Unit No. 1 formed and operated pursuant to
the Dunvegan Gas Unit No. 1 Unit Agreement and the Dunvegan Gas Unit No. 1 Unit
Operating Agreement,
both effective August 1, 1973
Vendor’s entire right, title and interest being not less than a 13.534710%
overall Unit Participation interest








--------------------------------------------------------------------------------

63





This is Schedule "D" to a Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser


WELLS


All Unit wells, being those wells owned by and operated under the Unit; and the
following specific wells:
UWI
WELL NAME
LICENSE NUMBER
100042708003W600
DEVON ET AL 4D DUNVEG 4-27-80-3
AB0295672
102120207902W600
HANNA BELLOY 12-2-79-2
AB0216395
102063507802W600
HANNA BELLOY 6-35-78-2
AB0211622
100162908003W602
CNRL HZ DUNVEG 16-29-80-3
AB0190763
100023108104W603
CNRL DGU DUNVEG 2-31-81-4
AB0048668
100113108003W604
CNRL ET AL DUNVEG 11-31-80-3
AB0039965
100102507802W600
CNRL ET AL BELLOY 10-25-78-2
AB0071196
102032408105W603
ANDERSON DUNVEGAN 3-24-81-5
AB0105343
100103607802W600
TALISMAN ET AL BELLOY 10-36-78-2
AB0205210
100060907902W600
CNRL ET AL BELLOY 6-9-79-2
AB0055953
100063507802W600
HANNA BELLOY 6-35-78-2
AB0205211
100120207902W600
HANNA BELLOY 12-2-79-2
AB0207744
100130408003W602
CNRL DUNVEG 13-4-80-3
AB0131795
100150407902W600
CNRL BELLOY 15-4-79-2
AB0217809
100070307902W600
CNRL ET AL BELLOY 7-3-79-2
AB0071162
100162308104W600
ANDERSON ET AL DUNVEGAN 16-23-81-4
AB0192033
102152908003W600
CNRL 102 DUNVEG 15-29-80-3
AB0209900
100152908003W603
CNRL DUNVEG 15-29-80-3
AB0181864
102132808003W600
CNRL 102HZ DUNVEG 13-28-80-3
AB0210638
100102908003W600
CNRL 102HZ DUNVEG 10-29-80-3
AB0210503
103152908003W602
CNRL DUNVEG 15-29-80-3
AB0273387
103061208104W600
CNRL TRIPLE DUNVEG 6-12-81-4
AB0167940
100102408004W603
CNRL DGU DUNVEG 10-24-80-4
AB0047948
102062908104W600
ANDERSON ET AL DUNVEGAN 6-29M-81-4
AB0108162
100160307902W600
CNRL BELLOY 16-3-79-2
AB0217618
102080108104W602
CNRL ET AL DUNVEG 8-1-81-4
AB0153115
100103507802W600
CNRL ET AL BELLOY 10-35-78-2
AB0061742
100051308003W600
CNRL DUNVEG 5-13-80-3
AB0299192
100012808003W600
CNRL ET AL 1C DUNVEG 1-28-80-3
AB0311459
100161408003W600
DEVON ET AL 16B DUNVEG 16-14-80-3
AB0312671
100030207902W600
HANNA BELLOY 3-2-79-2
AB0211927
100162908003W600
CNRL HZ DUNVEG 16-29-80-3
AB0190763
100113208003W600
ANDERSON ET AL DUNVEGAN 11-32-80-3
AB0040166
1F1142908003W600
CNRL DUNVEG 14-29-80-3
AB0216110
100053507802W600
HANNA BELLOY 5-35-78-2
AB0217780
100111807801W600
CNRL ET AL BELLOY 11-18-78-1
AB0036907
100053607802W600
HANNA BELLOY 5-36-78-2
AB0210531
100152908003w600
CNRL DUNVEG 15-29-80-3
AB0181864






--------------------------------------------------------------------------------

64





This is Schedule "E" to a Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser


FACILITIES


Vendor’s entire right, title and interest in and to the facilities associated
with the Wells and Pipelines,
including Vendor’s entire right, title and interest in and to those facilities
set forth below,
but excluding any facilities comprising part of the Excluded Assets:




FILES


FACILITY AGREEMENT
VENDOR’S INTEREST
(UI*,PI**,FUPI***)


FACILITY
LICENCE
DUN.U1.5A
Facilities owned and operated pursuant to the Dunvegan Gas Unit No.1 Unit
Agreement & Dunvegan Gas Unit No. 1 Unit Operating Agreement, both effective
August 1, 1973
13.534710%UI
 
BLO.F1.5A
Facilities owned and operated under the Agreement for the Construction Ownership
And Operation of the Central Belloy Gas Facilities, effective January 1, 1993
Functional Units:
•    Gas Plant located at 13-16-78-1W6
•    Refrigeration Plant located at 13-16-78-1W6
•    Field Compressor located at 4-20-78-1W6
•    Water Disposal Well located at 11-18-78-1W6
•    Dehydration Facility located at 4-20-78-1W6
•    Gathering Lines from 3-20-78-1W6 to 13-16-78-1W6 plant
6.5356% PI




6.5356% FUPI
6.5356% FUPI
6.5356% FUPI
6.5356% FUPI
6.5356% FUPI
6.5356% FUPI








2147000003


2147000025
214700004


2147000023
BLO.F2.5A
Facilities owned and operated under the Agreement for the Construction Ownership
and Operation of the Northwest Belloy 16-36-79-3W6M Gas Processing Facility,
effective January 1, 2001 (unexecuted draft)
Functional Units:
•    Satellite located at 16-36-79-3W6
•    Sweetener located at 16-36-79-3W6
•    Compression and Dehydration located at 16-36-79-3W6
3.84228% PI




3.38368% FUPI
4.51152% FUPI
3.86700% FUPI










#2147000025
#2147000020#2147000021
DUN.F2.5A
Agreement for the Construction, Ownership and Operation of the Dunvegan Debolt
"BB" Oil Pool 14-29-80-3W6 Production Facility (unexecuted draft dated January
1, 2013)
15.6514% PI
 
DUN.F4.5A
Agreement for the Construction, Ownership and Operation of the Dunvegan Gas
Facilities (unexecuted draft dated January 1, 2013)
•    15 functional units, including plant located at 15-3-81-4W6 and Group
Pipelines in Twp 79,80 & 81 Rge 3,4 & 5 W6M
13.53471% PI
 
BLO.G4.5A
Working Interest Confirmation Letter Agreement –
Belloy 10-35-78-2W6 to 10-19-078-01W6 Pipeline Facility, dated January 1, 2012
(unexecuted)
8.60938% PI
13919
BLO.G1.5A
Working Interest Confirmation Letter Agreement –
Belloy Pipeline 07-03-079-02W6M to 06-09-079-02W6M, dated July 1, 2012
(unexecuted)
4.5% PI
15361
BLO.F3.5A
Belloy 11-18-78-1W6 Emulsion Battery
(No formal agreement – AFE only)
6.5356% PI
 
BLO.G12.5A
7-3-79-2W6M to 10-35-78-2W6M Gathering System
(No formal agreement – AFE only)
8.60938% PI
 

*UI = Unit Interest
**PI = Facility Participation Interest
***FUPI = Functional Unit Participation Interest





--------------------------------------------------------------------------------

65









This is Schedule "F" to a Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser








PIPELINES




Vendor’s entire right, title and interest in and to all pipelines associated
with
the Unit, Wells and Facilities (including flowlines and gathering lines) but
excluding any and all pipelines (including flowlines and gathering lines)
forming part of the Excluded Assets.



--------------------------------------------------------------------------------

66





This is Schedule "G" to a Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser






EXCLUDED ASSETS




1.
Any and all abandoned facilities other than abandoned Unit Facilities;

2.
Any and all abandoned pipelines (including flowlines and gathering lines) other
than abandoned pipelines (including flowlines and gathering lines) owned and
operated pursuant to the Unit or comprising part of the Unit Facilities;




--------------------------------------------------------------------------------

67





This is Schedule "H" to a Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser


AFEs


AFE NUMBER
AFE DESCRIPTION
FF151242
CNRL ET AL BELLOY 11-18-78-1W6
AB142696
100/101008104W6/00
AB143808
100/051908104W6/00
AB144956
100/140208104W6/00
AB151034
100/081408104W6/00
AB151230
100/103508004W6/00
AB151382
100/153508004W6/00
AB151389
100/060208104W6/00
AB151391
100/062208003W6/00
AB151393
100/083008104W6/00
AB151400
100/100208104W6/00
AB151402
100/091808104W6/00
AB151403
100/081008003W6/00
AB151404
100/062008104W6/00
AB151409
100/162608004W6/00
AB151410
100/100208104W6/00
AB151414
100/081008003W6/00
AB151416
100/061908104W6/00
AB152448
100/062008104W6/00
AB152550
100/150408104W6/00
AB152943
100/100208104W6/00
AB153435
100/061108003W6/00
FP141462
100/112108003W6/00
FP141572
100/060208104W6/00
FP141573
100/153508004W6/00
FP141574
100/162608004W6/00
FP141996
100/013508004W6/00
FP151032
100/150408104W6/00
FW141914
100/060208104W6/00
FW142541
100/162608004W6/00
FW151152
100/103508004W6/00
TA141291
100/061908104W6/00
WO143021
100/011808003W6/00
WO143324
100/091808003W6/00
WO143342
100/130908003W6/00
WO143357
1W0/050808104W6/00
WO143358
100/051608003W6/00
WO143797
100/071508003W6/00
WO143854
100/162008104W6/00
WO143961
100/161908104W6/02




--------------------------------------------------------------------------------

68



WO152229
100/132008003W6/00
WO152231
100/023108003W6/00
WO152409
100/130808104W6/00
AFE NUMBER
AFE DESCRIPTION
GE141179
REPROCESSING 2D LINES & 3D MER
FF141847
531 SS - PLANT/COMP/BATTERY
FF142003
DUNVEGAN GAS UNIT #1 SAT 5 AND
FF141995
DUNVEGAN UNIT #1 PLANT
AB143967
BELLOY/CINDY 100/13-16-078-01W
FF141848
14-29-80-3W6 OIL BATTERY
FF142147
DGU #1 SAT #3 100/08-36-080-04
FF151066
DUNVEGAN UNIT #1 PLANT
AB151386
CNRL FAIRVIEW 4-23-080-03-6 PL
AB151397
CNRL FAIRVIEW 7-16-081-04W6 PL
AB151328
CNRL DUNVEG 5-25-80-4
TA141245
DGU Sat #5B Compressor
TA141132
DUNVEGAN PLANT
TA141247
DUNVEGAN PLANT
FF141494
DUNVEGAN PLANT
AB142844
100/10-10-081-04 W6 DGU
TA141246
DUNVEGAN PLANT
TA141311
8-36-80-4W6 SAT #3A&B
FP141549
DUNVEGAN 11-1-81-4W6 UNIT PL'S
FP141508
DUNVEGAN 9-21-80-3W6 UNIT PL'S
AB143006
ANDERSON ET AL BELLOY 11-9-78-1W6
FC141256
DUNVEGAN GAS UNIT #1 SAT 5
AB143016
BELLLOY 13-16-078-01W6 GAS PLA
FC141321
DUNVEGAN 14-29 BATTERY
TA141397
BELLOY 04-20-078-01W6 BOOSTER
AB143515
BELLOY 100/11-18-078-01 W6M
TA141438
BELLOY16-36-079-03W6
AB151387
CNRL FAIRVIEW 5-02-081-04W6 PL
TA151086
DUNVEGAN GAS PLANT 15-03-081-0
FP151032
FAIRVIEW 100/15-04-081-04W6 PI
FW151152
CNRL ET AL DUNVEG 100/10-35-08
FF151230
DUNVEGAN UNIT #1 PLANT
AB151666
FAIRVIEW 15-35-080-04W6 PIPELI
WO151581
CNRL DUNVEG 13-14-80-3W6
FF151249
FAIRVIEW 8-36-80-4W6
AB151401
CNRL DGU DUNVEG 9-36-81-5
157018
BELLOY 102/6-35-78-2 W6
157019
BELLOY 5-36-78-2 W6
157020
BELLOY 10-36-78-2W6
156010
BELLOY 102/12-2-79-2 W6/03






--------------------------------------------------------------------------------

69





This is Schedule "I" to a Purchase and Sale Agreement made August 10, 2015
between Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources
Limited, as Purchaser






PRODUCTION SALES CONTRACTS




Contract #1248155 - Physical Gas Confirmation Agreement dated August 29, 2014
between Barnwell of Canada, Limited and Suncor Energy Marketing Inc., being a
one (1) year arrangement for gas volumes of 30 E3m3/d for the remainder of the
volumes at Dunvegan #2044 which flow under an assigned FTR agreement, having an
expiry date of October 31, 2017, with such volumes are assignable back to
Barnwell at the end of its contract term October 31, 2015.


Contract # 1423960 Physical Gas Transaction Confirmation Agreement dated October
28, 2014 between Barnwell of Canada, Limited and Suncor Energy Marketing Inc.,
being a two (2) year arrangement for gas volumes of 65 E3m3/d (increased to 70
E3m3/d in June 2015), having an expiry date of October 31, 2016, but extendible
by election no later than October 31, 2015. The original 65 e3m3/d of Barnwell’s
FTP service was assigned to Suncor Energy Marketing Inc. at the commencement of
the arrangement, and is assignable back to Barnwell of Canada, Limited at the
end of the contract term on October 31, 2016.


Agreement pursuant to Condensate Purchase/Sale Confirmation Notice under “July
1, 2009 General Terms and Conditions” commencing April 1, 2015 between Canadian
Natural Resources and Barnwell of Canada, Limited, being a one (1) year
arrangement to March 31, 2016 for the sale and delivery of segregated condensate
(C5+), delivery point at the Outlet of the Dunvegan 15-03-081-04W6 Gas Plant.


Agreement pursuant to NGL Purchase/Sale Confirmation Notice under “July 1, 2009
General Terms and Conditions” commencing April 1, 2015 between Canadian Natural
Resources and Barnwell of Canada, Limited, being a one (1) year arrangement to
March 31, 2016 for the sale and delivery of natural gas liquids (C2+) mix,
delivery point inside the NGL storage tank at Dunvegan Gas Plant located at LSD
15-03-081-04W6.















--------------------------------------------------------------------------------

70







This is Schedule "J" to a Purchase and Sale Agreement made August 10, 2015
between
Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources Limited,
as Purchaser




GENERAL CONVEYANCE
    


This Conveyance is made September l, 2015


BETWEEN:


BARNWELL OF CANADA, LIMITED,
a corporation, in its personal capacity and its capacity as agent and attorney
("Vendor")


‑ and ‑


CANADIAN NATURAL RESOURCES LIMITED,
a corporation
("Purchaser")


WHEREAS Vendor has agreed to sell and convey the Assets to Purchaser and
Purchaser has agreed to purchase and accept the Assets from Vendor;


THE PARTIES AGREE AS FOLLOWS:


1.        Definitions


In this Conveyance, including the recitals, "Sale Agreement" means the Purchase
and Sale Agreement made August 10, 2015 between Vendor and Purchaser. In
addition, the definitions provided for in the Sale Agreement are adopted in this
Conveyance.


2.        Conveyance


Vendor, for the consideration provided for in the Sale Agreement, the receipt
and sufficiency of which Vendor acknowledges, hereby sells, assigns, transfers
and conveys the Assets to Purchaser, and Purchaser purchases and accepts the
Assets from Vendor, TO HAVE AND TO HOLD the same absolutely, subject to the
terms of the Sale Agreement, the Permitted Encumbrances and compliance with the
terms of the Leases.


3.        Effective Date


This Conveyance is effective as of the Effective Date.


4.        Subordinate Document


This Conveyance is executed and delivered by the Parties pursuant to the Sale
Agreement for the purposes of the provisions of the Sale Agreement, and the
terms hereof shall be read in conjunction with the terms of the Sale Agreement.
The Sale Agreement shall prevail if there is a conflict between the provisions
of the Sale Agreement and this Conveyance.



--------------------------------------------------------------------------------

71





5.        Enurement


This Conveyance shall enure to the benefit of and is binding upon the Parties
and their respective successors and permitted assigns.


6.        Further Assurances


Each Party shall, after the date of this Conveyance, at the other Party's
request and without further consideration, do all further acts and execute and
deliver all further documents which are reasonably required to perform and carry
out the terms of this Conveyance.


7.        Counterpart Execution


This Conveyance may be executed in as many counterparts as are necessary and all
executed counterparts together shall constitute one agreement.


IN WITNESS WHEREOF the Parties have duly executed this Conveyance.




BARNWELL OF CANADA, LIMITED
in its personal capacity, and its capacity as agent and attorney








Per:    
Lloyd Arnason, P. Eng.
    President & Chief Operating Officer
                        


CANADIAN NATURAL RESOURCES LIMITED





Per:    
Betty Yee,
Vice President, Land    






This is the execution page to the General Conveyance made September l, 2015
between
Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources Limited,
as Purchaser







--------------------------------------------------------------------------------

72



This is Schedule "K" to a Purchase and Sale Agreement made August 10, 2015
between
Barnwell of Canada, Limited, as Vendor, and Canadian Natural Resources Limited,
as Purchaser




CERTIFICATE




RE:
Purchase and Sale Agreement made August 10, 2015 between Barnwell of Canada,
Limited, as Vendor, and Canadian Natural Resources Limited, as Purchaser (the
"Agreement")





Unless otherwise stated, the definitions provided for in the Agreement are
adopted in this Certificate.


l ("Vendor") [("Purchaser")] hereby certifies that as of the date of this
Certificate:


1.        In all material respects, Vendor [Purchaser] has performed or complied
with each of the terms, covenants and conditions of the Agreement to be
performed or complied with by Vendor [Purchaser] on or prior to the Closing
Date.


2.        Each of Vendor's [Purchaser's] representations and warranties
contained in Article 6 of the Agreement was true and correct in all material
respects as of the date of the Agreement and each is true and correct in all
material respects as of the Closing Date.


3.        There has been no alteration of, or damage to, the Assets in the
period from the Effective Date to the Closing Date.


4.        This Certificate is made with full knowledge that Purchaser [Vendor]
is relying on the same for Closing.


5.         This Certificate is being provided by the undersigned in their
capacity as the officer of Vendor (Purchaser) and not in any personal capacity.




IN WITNESS WHEREOF the undersigned has executed this Certificate on September l,
2015.




l




Per:    
Name:
Title:
    







